Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

COVANCE INC.

 

and


THE GUARANTORS PARTY HERETO

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

Dated as of October 26, 2010

 

PNC CAPITAL MARKETS, LLC, as Lead Arranger and Book Runner

 

CITIBANK, N.A.

 

JPMORGAN CHASE BANK, N.A.

 

BANK OF AMERICA, N.A.

 

TD BANK, N.A.,

 

          as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

TABLE OF CONTENTS

 

I

 

 

 

EXHIBITS

 

I

 

 

 

SCHEDULES

 

I

 

 

 

1.

CERTAIN DEFINITIONS

 

1

 

1.1

Certain Definitions

 

1

 

1.2

Construction

 

29

 

 

1.2.1

Number; Inclusion

 

29

 

 

1.2.2

Determination

 

30

 

 

1.2.3

Agent’s Discretion and Consent

 

30

 

 

1.2.4

Documents Taken as a Whole

 

30

 

 

1.2.5

Headings

 

30

 

 

1.2.6

Implied References to this Agreement

 

30

 

 

1.2.7

Persons

 

30

 

 

1.2.8

Modifications to Documents

 

31

 

 

1.2.9

From, To and Through

 

31

 

 

1.2.10

Shall; Will

 

31

 

1.3

Accounting Principles

 

31

 

 

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

 

31

 

2.1

Revolving Credit Commitments

 

31

 

 

2.1.1

Revolving Credit Loans

 

31

 

2.2

Swing Loan Commitment

 

32

 

 

2.2.1

Swing Loans

 

32

 

2.3

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

 

32

 

2.4

Commitment Fees

 

32

 

2.5

Revolving Credit Loan Requests; Swing Loan Requests

 

33

 

 

2.5.1

Revolving Credit Loan Requests

 

33

 

 

2.5.2

Swing Loan Requests

 

34

 

2.6

Making Revolving Credit Loans and Swing Loans

 

34

 

 

2.6.1

Making Revolving Credit Loans

 

34

 

 

2.6.2

Making Swing Loans

 

34

 

2.7

Swing Loan Note

 

35

 

2.8

Use of Proceeds

 

35

 

2.9

Borrowings to Repay Swing Loans

 

35

 

2.10

Letter of Credit Subfacility

 

35

 

 

2.10.1

Issuance of Letters of Credit

 

35

 

 

2.10.2

Letter of Credit Fees

 

36

 

 

2.10.3

Disbursements, Reimbursement

 

36

 

--------------------------------------------------------------------------------


 

 

 

2.10.4

Repayment of Participation Advances

 

38

 

 

2.10.5

Documentation

 

38

 

 

2.10.6

Determinations to Honor Drawing Requests

 

38

 

 

2.10.7

Nature of Participation and Reimbursement Obligations

 

38

 

 

2.10.8

Indemnity

 

40

 

 

2.10.9

Liability for Acts and Omissions

 

40

 

 

2.10.10

Cash Collateral

 

42

 

2.11

Utilization of Commitments in Optional Currencies

 

42

 

 

2.11.1

Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding

 

42

 

 

2.11.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans

 

42

 

 

2.11.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option

 

43

 

 

2.11.4

European Monetary Union

 

44

 

 

2.11.5

Requests for Additional Optional Currencies

 

44

 

2.12

Currency Repayments

 

45

 

2.13

Optional Currency Amounts

 

45

 

2.14

Right to Increase Revolving Credit Commitments

 

45

 

 

 

 

 

3.

TERM LOANS

 

46

 

3.1

Term Loan Commitments

 

46

 

3.2

Term Loan Request

 

46

 

3.3

Making the Term Loans

 

46

 

3.4

Term Loan Commitment Fee

 

47

 

3.5

Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms

 

47

 

3.6

Term Notes

 

47

 

 

 

 

 

4.

INTEREST RATES

 

48

 

4.1

Interest Rate Options

 

48

 

 

4.1.1

Interest Rate Options

 

48

 

 

4.1.2

Rate Quotations

 

48

 

4.2

Interest Periods

 

49

 

 

4.2.1

Amount of Borrowing Tranche

 

49

 

 

4.2.2

Renewals

 

49

 

4.3

Interest After Default

 

49

 

 

4.3.1

Letter of Credit Fees, Interest Rate

 

49

 

 

4.3.2

Other Obligations

 

49

 

 

4.3.3

Acknowledgment

 

49

 

4.4

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

 

50

 

 

4.4.1

Unascertainable

 

50

 

 

4.4.2

Illegality; Increased Costs; Deposits Not Available

 

50

 

 

4.4.3

Agent’s and Lender’s Rights

 

50

 

4.5

Selection of Interest Rate Options

 

51

 

ii

--------------------------------------------------------------------------------


 

5.

PAYMENTS

 

51

 

5.1

Payments

 

51

 

5.2

Pro Rata Treatment of Lenders

 

52

 

5.3

Interest Payment Dates

 

52

 

5.4

Voluntary Prepayments, Mandatory Prepayments

 

53

 

 

5.4.1

Right to Prepay

 

53

 

 

5.4.2

Replacement of a Lender

 

54

 

 

5.4.3

Change of Lending Office

 

55

 

 

5.4.4

Voluntary Reduction of Revolving Credit Commitments

 

55

 

 

5.4.5

Application Among Interest Rate Options

 

55

 

 

5.4.6

Mandatory Prepayment - Currency Fluctuations

 

55

 

 

5.4.7

Expiration Date

 

56

 

5.5

Additional Compensation in Certain Circumstances

 

56

 

 

5.5.1

Increased Costs Generally. If any Change in Law shall:

 

56

 

 

5.5.2

Capital Requirements

 

57

 

 

5.5.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

 

57

 

 

5.5.4

Delay in Requests

 

57

 

 

5.5.5

Additional Costs with Respect to Loans in Optional Currencies

 

58

 

5.6

Taxes

 

58

 

 

5.6.1

Payments Free of Taxes

 

58

 

 

5.6.2

Payment of Other Taxes by the Borrower

 

58

 

 

5.6.3

Indemnification by the Borrower

 

58

 

 

5.6.4

Evidence of Payments

 

59

 

 

5.6.5

Status of Lenders

 

59

 

 

5.6.6

Refund

 

60

 

5.7

Indemnity

 

60

 

5.8

Interbank Market Presumption

 

61

 

5.9

Notes

 

61

 

5.10

Settlement Date Procedures

 

61

 

5.11

Judgment Currency

 

62

 

 

5.11.1

Currency Conversion Procedures for Judgments

 

62

 

 

5.11.2

Indemnity in Certain Events

 

62

 

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

63

 

6.1

Representations and Warranties

 

63

 

 

6.1.1

Organization and Qualification

 

63

 

 

6.1.2

[Intentionally Omitted.]

 

63

 

 

6.1.3

Subsidiaries

 

63

 

 

6.1.4

Power and Authority

 

63

 

 

6.1.5

Validity and Binding Effect

 

64

 

 

6.1.6

No Conflict

 

64

 

 

6.1.7

Litigation

 

64

 

 

6.1.8

Title to Properties

 

64

 

 

6.1.9

Financial Statements

 

65

 

iii

--------------------------------------------------------------------------------


 

 

 

6.1.10

Use of Proceeds; Margin Stock; Section 20 Subsidiaries

 

65

 

 

6.1.11

Full Disclosure

 

66

 

 

6.1.12

Taxes

 

66

 

 

6.1.13

Consents and Approvals

 

66

 

 

6.1.14

No Event of Default; Compliance with Instruments

 

66

 

 

6.1.15

Patents, Trademarks, Copyrights, Licenses, Etc.

 

67

 

 

6.1.16

Insurance

 

67

 

 

6.1.17

Compliance with Laws

 

67

 

 

6.1.18

[Intentionally Omitted]

 

67

 

 

6.1.19

Investment Companies; Regulated Entities

 

67

 

 

6.1.20

Plans and Benefit Arrangements

 

67

 

 

6.1.21

Employment Matters

 

68

 

 

6.1.22

Environmental and Safety Matters

 

69

 

 

6.1.23

Senior Debt Status

 

69

 

 

6.1.24

Anti-Terrorism Laws

 

69

 

 

6.1.25

Solvency

 

70

 

 

6.1.26

Security Interests

 

70

 

 

6.1.27

Status of the Pledged Collateral

 

71

 

6.2

Continuation of Representations

 

71

 

6.3

Updates to Schedules

 

71

 

 

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

71

 

7.1

First Loans and Letters of Credit

 

72

 

 

7.1.1

Officer’s Certificate

 

72

 

 

7.1.2

Secretary’s Certificate

 

72

 

 

7.1.3

Delivery of Loan Documents

 

73

 

 

7.1.4

Opinion of Counsel

 

73

 

 

7.1.5

Legal Details

 

73

 

 

7.1.6

Payment of Fees

 

73

 

 

7.1.7

Consents

 

73

 

 

7.1.8

Officer’s Certificate Regarding MACs; Solvency

 

73

 

 

7.1.9

No Violation of Laws

 

74

 

 

7.1.10

No Actions or Proceedings

 

74

 

 

7.1.11

Compliance Certificate

 

74

 

 

7.1.12

Lien Searches

 

74

 

 

7.1.13

Filing Receipts

 

74

 

 

7.1.14

Insurance

 

74

 

 

7.1.15

Other Conditions

 

75

 

7.2

Each Additional Loan or Letter of Credit

 

75

 

 

 

 

 

8.

COVENANTS

 

75

 

8.1

Affirmative Covenants

 

75

 

 

8.1.1

Preservation of Existence, Etc.

 

75

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc.

 

75

 

 

8.1.3

Maintenance of Insurance

 

76

 

 

8.1.4

Maintenance of Properties and Leases

 

76

 

iv

--------------------------------------------------------------------------------


 

 

 

8.1.5

Maintenance of Patents, Trademarks, Etc.

 

76

 

 

8.1.6

Visitation Rights

 

76

 

 

8.1.7

Keeping of Records and Books of Account

 

77

 

 

8.1.8

Plans and Benefit Arrangements

 

77

 

 

8.1.9

Compliance with Laws

 

77

 

 

8.1.10

Use of Proceeds

 

77

 

 

8.1.11

[Intentionally Omitted]

 

78

 

 

8.1.12

Tax Shelter Regulations

 

78

 

 

8.1.13

Anti-Terrorism Laws

 

78

 

 

8.1.14

Further Assurances

 

78

 

8.2

Negative Covenants

 

78

 

 

8.2.1

Indebtedness

 

79

 

 

8.2.2

Liens

 

80

 

 

8.2.3

Guaranties

 

80

 

 

8.2.4

Loans and Investments

 

80

 

 

8.2.5

[Intentionally Omitted]

 

81

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions

 

81

 

 

8.2.7

Dispositions of Assets or Subsidiaries

 

82

 

 

8.2.8

[Intentionally Omitted]

 

83

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures

 

83

 

 

8.2.10

Continuation of or Change in Business

 

84

 

 

8.2.11

Plans and Benefit Arrangements

 

84

 

 

8.2.12

Fiscal Year

 

85

 

 

8.2.13

Changes in Organizational Documents

 

85

 

 

8.2.14

[Intentionally Omitted]

 

85

 

 

8.2.15

Maximum Leverage Ratio

 

85

 

 

8.2.16

Minimum Interest Coverage Ratio

 

85

 

8.3

Reporting Requirements

 

85

 

 

8.3.1

Quarterly Financial Statements

 

85

 

 

8.3.2

Annual Financial Statements

 

86

 

 

8.3.3

Certificate of the Borrower

 

86

 

 

8.3.4

Notice of Default

 

87

 

 

8.3.5

Notice of Litigation

 

87

 

 

8.3.6

Agreements Regarding Pledged Collateral

 

87

 

 

8.3.7

Budgets, Forecasts, Other Reports and Information

 

87

 

 

8.3.8

Tax Shelter Provisions

 

88

 

 

8.3.9

Notices Regarding Plans and Benefit Arrangements

 

88

 

 

 

 

 

 

9.

DEFAULT

 

89

 

9.1

Events of Default

 

89

 

 

9.1.1

Payments Under Loan Documents

 

90

 

 

9.1.2

Breach of Warranty

 

90

 

 

9.1.3

Breach of Negative Covenants or Visitation Rights

 

90

 

 

9.1.4

Breach of Other Covenants

 

90

 

 

9.1.5

Defaults in Other Agreements or Indebtedness

 

90

 

v

--------------------------------------------------------------------------------


 

 

 

9.1.6

Final Judgments or Orders

 

90

 

 

9.1.7

Loan Document Unenforceable

 

91

 

 

9.1.8

Uninsured Losses; Proceedings Against Assets

 

91

 

 

9.1.9

Notice of Lien or Assessment

 

91

 

 

9.1.10

Insolvency

 

91

 

 

9.1.11

Events Relating to Plans and Benefit Arrangements

 

91

 

 

9.1.12

Cessation of Business

 

92

 

 

9.1.13

Change of Control

 

92

 

 

9.1.14

Involuntary Proceedings

 

92

 

 

9.1.15

Voluntary Proceedings

 

93

 

9.2

Consequences of Event of Default

 

93

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

 

93

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

 

93

 

 

9.2.3

Set-off

 

94

 

 

9.2.4

Intentionally Omitted

 

94

 

 

9.2.5

Application of Proceeds; Collateral Sharing

 

94

 

 

9.2.6

Other Rights and Remedies

 

95

 

 

9.2.7

Notice of Sale

 

95

 

 

 

 

 

 

10.

THE AGENT

 

96

 

10.1

Appointment and Authority

 

96

 

10.2

Rights as a Lender

 

96

 

10.3

Exculpatory Provisions

 

96

 

10.4

Reliance by Agent

 

97

 

10.5

Delegation of Duties

 

97

 

10.6

Resignation of Agent

 

98

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

 

98

 

10.8

Reimbursement and Indemnification of Agent by the Borrower

 

99

 

10.9

Exculpatory Provisions; Limitation of Liability

 

100

 

10.10

Reimbursement and Indemnification of Agent by Lenders

 

100

 

10.11

Equalization of Lenders

 

101

 

10.12

Agent’s Fee

 

102

 

10.13

Availability of Funds

 

102

 

10.14

Calculations

 

102

 

10.15

No Reliance on Agent’s Customer Identification Program

 

103

 

10.16

Certain Releases of Pledged Collateral

 

103

 

10.17

Additional Agents

 

103

 

 

 

 

 

11.

MISCELLANEOUS

 

103

 

11.1

Modifications, Amendments or Waivers

 

103

 

 

11.1.1

Increase of Commitment; Extension of Expiration Date

 

104

 

 

11.1.2

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

 

104

 

 

11.1.3

Release of Collateral or Guarantor

 

104

 

 

11.1.4

Miscellaneous

 

104

 

vi

--------------------------------------------------------------------------------


 

 

11.2

No Implied Waivers; Cumulative Remedies; Writing Required

 

105

 

11.3

Reimbursement and Indemnification of Lenders by the Borrower; Taxes

 

105

 

11.4

Holidays

 

106

 

11.5

Funding by Branch, Subsidiary or Affiliate

 

106

 

 

11.5.1

Notional Funding

 

106

 

 

11.5.2

Actual Funding

 

107

 

11.6

Notices; Effectiveness; Electronic Communication

 

107

 

 

11.6.1

Notices Generally

 

107

 

 

11.6.2

Electronic Communications

 

107

 

 

11.6.3

Change of Address, Etc.

 

108

 

11.7

Severability

 

108

 

11.8

Governing Law

 

108

 

11.9

Prior Understanding

 

108

 

11.10

Duration; Survival

 

108

 

11.11

Successors and Assigns

 

109

 

 

11.11.1

Successors and Assigns Generally

 

109

 

 

11.11.2

Assignments by Lenders

 

109

 

 

11.11.3

Register

 

111

 

 

11.11.4

Participations

 

111

 

 

11.11.5

Limitations upon Participant Rights Successors and Assigns Generally

 

112

 

 

11.11.6

Certain Pledges; Successors and Assigns Generally

 

112

 

11.12

Confidentiality

 

112

 

 

11.12.1

General

 

112

 

 

11.12.2

Sharing Information With Affiliates of the Lenders

 

113

 

11.13

Counterparts

 

113

 

11.14

Agent’s or Lender’s Consent

 

113

 

11.15

Exceptions

 

114

 

11.16

Consent To Forum; Waiver Of Jury Trial

 

114

 

 

11.16.1

Submission To Jurisdiction

 

114

 

 

11.16.2

Waiver Of Venue

 

114

 

 

11.16.3

Service Of Process

 

115

 

 

11.16.4

Waiver Of Jury Trial

 

115

 

11.17

USA Patriot Act. Certification from Lenders and Participants

 

115

 

11.18

Joinder of Guarantors

 

115

 

11.19

Amendment and Restatement; No Novation; Reaffirmation

 

116

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of October 26, 2010, and
is made by and among COVANCE INC., a Delaware corporation, each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders under
this Agreement.

 

WITNESSETH:

 

WHEREAS, the parties hereto are parties to a Credit Agreement dated as of June
16, 2009 (the “Existing Credit Agreement”), whereby the Lenders have provided to
the Borrower a multicurrency revolving credit facility in an aggregate principal
amount not to exceed $150,000,000.00; and

 

WHEREAS, the Loan Parties have requested that the Lenders amend and restate the
Existing Credit Agreement to provide for (1) a multicurrency revolving credit
facility in an aggregate principal amount not to exceed $250,000,000.00, and (2)
a term loan in the amount of $100,000,000.00; and

 

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                       CERTAIN DEFINITIONS

 

1.1                               Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Additional Lender has the meaning assigned to such term in Section 11.11
[Successors and Assigns].

 

Affiliate as to any Person means any other Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. 
Control, as used in this definition, means the possession, directly or
indirectly, of the power to:  (i) direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors

 

--------------------------------------------------------------------------------


 

or trustees of a corporation or trust, as the case may be, or (ii) vote 15% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person. 
Notwithstanding the foregoing:  (i) the Borrower and its Subsidiaries shall not
be Affiliates of each other, (ii) neither the Borrower nor any of its
Subsidiaries shall be an Affiliate of the Agent or any Lender, and (iii) so long
as the Borrower and its Subsidiaries own in the aggregate less than 23% of the
voting capital stock of BioImaging Technologies, Inc. (“BTI”), BTI shall not be
an Affiliate of the Borrower or any Subsidiary of the Borrower.

 

Agent means PNC Bank, National Association, and its successors and assigns.

 

Agent’s Fee has the meaning assigned to that term in Section 10.12 [Agent’s
Fee].

 

Agent’s Letter has the meaning assigned to that term in Section 10.12 [Agent’s
Fee].

 

Agreement means this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

 

Annual Statements has the meaning assigned to that term in Section 6.1.9(i)
[Historical Statements].

 

Anti-Terrorism Laws means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Commitment Fee Rate means the percentage rate per annum at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee.”  The Applicable
Commitment Fee Rate shall be computed in accordance with Section 2.4 [Commitment
Fees] and the parameters set forth on Schedule 1.1(A).

 

Applicable Letter of Credit Fee means the percentage rate per annum at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee”.  The
Applicable Letter of Credit Fee shall be computed in accordance with the
parameters set forth on Schedule 1.1(A).

 

Applicable Margin means, as applicable:

 

(i)                                     the percentage rate spread at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Revolving Credit Base Rate Spread”,
and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  the percentage rate spread at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Revolving Credit Euro-Rate Spread”.

 

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

 

Approved Fund means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement means an Assignment and Assumption Agreement
by and among a Purchasing Lender, a Transferor Lender and the Agent, as Agent
and on behalf of the remaining Lender, substantially in the form of Exhibit
1.1(A).

 

Authorized Officer means those individuals, designated by written notice to the
Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder.  The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

 

Base Rate means the greatest, from time to time, of (i) the interest rate per
annum announced from time to time by the Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Agent, (ii) the Federal Funds Open Rate plus ½% per
annum, or (iii) the Daily Euro-Rate plus 1%. Any change in the Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs.

 

Base Rate Option means the option of the Borrower to have Revolving Credit Loans
or Term Loans bear interest at the rate and under the terms and conditions set
forth in Section 4.1.1(i) [Base Rate Option].

 

Benefit Arrangement means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.

 

Benefit Plans means (i) the Covance 401(k) Savings Plan, (ii) the Employee Stock
Purchase Plan of Covance, Inc., (iii) the 2007 Employee Equity Participation
Plan of the Borrower, (iv) the 2002 Employee Stock Option Plan of the Borrower,
(v) the Stock Option Plan for Non-Employee Directors of the Borrower, (vi) the
Restricted Stock Plan for Non-Employee Directors of the Borrower, (vii) the
Deferred Stock Unit Plan for Non-Employee Members of the Board of Directors of
the Borrower, (viii) any other “pension plan” (as defined in Section 3(2) of
ERISA) of the Borrower or any member of the ERISA Group, any of the Guarantors
or any Subsidiary of any of the Loan Parties, existing as of the date of this
Agreement or hereafter, or any trust created thereunder, and (ix) any other
benefit plan, whether or not

 

3

--------------------------------------------------------------------------------


 

treated as such under Section 3(2) or any other Section of ERISA, existing as of
the date of this Agreement or hereafter created, with respect to which any
capital stock, debt or similar interest or instrument or security interest or
instrument, whether or not treated as such under applicable Law, of the
Borrower, any member of the ERISA Group, any of the Guarantors or any Subsidiary
of any of the Loan Parties is an investment, distribution, benefit or award
option or plan feature for any individual, including, but not limited to, any
benefit plan similar to a plan described in (i) through (vii) above, or any
trust created under any benefit plan described in this clause (ix).

 

Blocked Person has the meaning assigned to such term in Section 6.1.24.2
[Execution Order No. 13224].

 

Borrower means Covance Inc., a corporation organized and existing under the laws
of the State of Delaware, and its successors and assigns.

 

Borrowing Date means, with respect to any Loan, the date for the making thereof
or the renewal or conversion thereof at or to the same or a different Interest
Rate Option, which shall be a Business Day.

 

Borrowing Tranche means specified portions of Loans outstanding as follows: 
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period and which are denominated either in Dollars or in
the same Optional Currency shall constitute one Borrowing Tranche, and (ii) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed for business in
Pittsburgh, Pennsylvania, and (i) if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market, (ii) with respect to
advances or payments of Loans or any other matters relating to Loans denominated
in an Optional Currency, such day also shall be a day on which dealings in
deposits in the relevant Optional Currency are carried on in the applicable
interbank market, and (iii) with respect to advances or payments of Loans
denominated in an Optional Currency, such day shall also be a day on which all
applicable banks into which Loan proceeds may be deposited are open for business
and foreign exchange markets are open for business in the principal financial
center of the country of such currency.

 

Capital Lease means the lease of any assets which lease would be a capital lease
as determined in accordance with GAAP.

 

Cash Collateralize means to pledge and deposit with or deliver to Agent, for the
benefit of Agent and the Lenders, as collateral for the Letter of Credit
Outstanding, cash or deposit account balances pursuant to documentation
satisfactory to Agent (which documents are hereby consented to by the Lenders).
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the Agent.

 

4

--------------------------------------------------------------------------------


 

Cash Pooling Obligations means those ordinary course obligations of certain
Foreign Subsidiaries under treasury management cash pooling agreements with
various financial institutions as in effect on the Closing Date or arrangements
substantially similar thereto, as any of the foregoing may be renewed, replaced
or extended from time to time.

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any Law, (ii) any change in
any Law or in the administration, interpretation or application thereof by any
Official Body or (iii) the making or issuance of any request, guideline or
directive (whether or not having the force of Law) by any Official Body;
provided however that, for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted after the date of this Agreement.

 

Closing Date means the Business Day as of which this Agreement is executed,
which shall be October 26, 2010.

 

Collateral Agent has the meaning assigned to such term in Section 9.2.5.2
[Collateral Sharing].

 

Collateral Documents has the meaning assigned to such term in Section 9.2.5.2
[Collateral Sharing].

 

Commercial Letter of Credit means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties in the ordinary course of their business.

 

Commitment means as to any Lender its Revolving Credit Commitment and its Term
Loan Commitment, and in the case PNC Bank, its Swing Loan Commitment, and
Commitments means the aggregate of the Revolving Credit Commitments and Term
Loan Commitments of all of the Lenders and the Swing Loan Commitment.

 

Commitment Fee has the meaning assigned to that term in Section 2.4 [Commitment
Fees].

 

Commitment Reduction Notice has the meaning assigned to that term in Section
5.4.4 [Voluntary Reduction of Revolving Credit Commitments].

 

Compliance Certificate has the meaning assigned to such term in Section 8.3.3
[Certificate of the Borrower].

 

Computation Date has the meaning assigned to such term in Section 2.11.1
[Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding].

 

Consolidated EBIT means, for any period of determination, with respect to the
Borrower and its Subsidiaries as determined in accordance with GAAP on a
consolidated

 

5

--------------------------------------------------------------------------------


 

basis, the sum of (i) Consolidated Net Income for such period (excluding the
effect of any extraordinary or other non-recurring gains or losses outside of
the ordinary course of business), plus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(a) Consolidated Interest Expense for such period and (b) total Federal, state,
foreign or other income taxes for such period, all as determined in accordance
with GAAP.

 

Consolidated EBITDA means, for any period of determination, with respect to the
Borrower and its Subsidiaries as determined in accordance with GAAP on a
consolidated basis, an amount equal to (i) Consolidated EBIT minus an amount
which, in the determination of Consolidated Net Income for such period, has been
included for all non-cash credits for such period, plus (ii) an amount which, in
the determination of Consolidated Net Income for such period, has been deducted
for all depreciation, amortization and other non-cash charges for such period,
plus (iii) if not already addressed by the parenthetical in clause (i) of the
definition of Consolidated EBIT, one time cash charges incurred during such
period of determination in connection with the restructuring of business units
provided that any such restructurings are not prohibited by this Agreement, and
provided further that the aggregate of such cash charges added back to
Consolidated EBIT under this definition during the term of this Agreement shall
not exceed $10,000,000.00. All elements of the term Consolidated EBITDA shall be
as determined in accordance with GAAP.

 

Consolidated Interest Expense for any period of determination means interest
expense (net of interest income, if any) of the Borrower and its Subsidiaries
for such period determined and consolidated in accordance with GAAP.

 

Consolidated Net Income means, for any period of determination, the net income
after taxes for such period of the Borrower and its Subsidiaries as determined
on a consolidated basis in accordance with GAAP.

 

Consolidated Net Worth means as of any date of determination total stockholders’
equity of the Borrower and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

 

Consolidated Subsidiary means each Person (excluding therefrom each Excluded
Subsidiary) which is a Subsidiary of the Borrower.

 

Contamination means the presence or release or threat of release of Regulated
Substances in, on, under or migrating to or from the Property, which pursuant to
Environmental Laws requires notification or reporting to an Official Body, or
which pursuant to Environmental Laws requires the performance of a Remedial
Action or which otherwise constitutes a violation of Environmental Laws.

 

Daily Euro-Rate means, for any day, the rate per annum determined by the Agent
by dividing (i) the Published Rate by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.

 

6

--------------------------------------------------------------------------------


 

Defaulting Lender means any Lender that (i) has failed to fund any portion of
the Loans, participations with respect to Letters of Credit, or participations
in Swing Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (ii) has otherwise failed to pay over to
the Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or unless such failure has been cured and all interest
accruing as a result of such failure has been fully paid in accordance with the
terms hereof, or (iii) has or any Lender that has a parent entity that has since
the date of this Agreement been deemed insolvent by an Official Body or become
the subject of a bankruptcy, receivership, conservatorship or insolvency
proceeding.

 

Delinquent Lender has the meaning assigned to such term in Section 10.11
[Equalization of Lenders].

 

Dollar, Dollars, U.S. Dollars and the symbol $ means lawful money of the United
States of America.

 

Dollar Equivalent means, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Dollar Equivalent Revolving Facility Usage means at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding, the Dollar
Equivalent of Swing Loans then outstanding and the Dollar Equivalent amount of
Letters of Credit Outstanding.

 

Domestic Subsidiary means any Subsidiary of the Borrower that is incorporated or
organized under the laws of the United States of America or one of the states or
territories thereof.

 

Drawing Date has the meaning assigned to that term in Section 2.10.3.2.

 

Environmental Complaint means (i) any written notice of non-compliance or
violation, order or citation relating in any way to any Environmental Law,
Required Environmental Permit, Contamination or Regulated Substances; (ii)
civil, criminal, administrative or regulatory investigation of which the
Borrower or any Subsidiary of the Borrower has knowledge instituted by an
Official Body relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (iii) any administrative,
regulatory or judicial action, suit, claim or proceeding instituted by any
Person or Official Body or any written notice of liability or potential
liability by any Person or Official Body, in either instance, setting forth a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity associated
with the performance of Remedial Actions, liens or encumbrances attached to,
recorded or levied against a Property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (iv) any written order, notice of violation, citation,
subpoena,

 

7

--------------------------------------------------------------------------------


 

request for information or other written notice or demand of any type issued by
an Official Body arising out of or in response to a violation of any
Environmental Laws relating to any Property, any Loan Party or any Subsidiary of
any Loan Party.

 

Environmental Laws means all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §§ 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C.
§§ 300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq.,
the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y, Atomic Energy Act, 42
U.S.C. § 2011 et seq., the Energy Reorganization Act of 1974 (88 Stat. 1244),
the Nuclear Waste Policy Act 42 U.S.C. § 10101 et seq., the Low-Level
Radioactive Waste Policy Amendments Act of 1985 (99 Stat. 1842)) each as
amended, and any regulations promulgated or any equivalent state or local Law,
and any amendments thereto) and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to:  (i) pollution or pollution
control; (ii) protection of human health from exposure to Regulated Substances;
(iii) protection of the environment and/or natural resources; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; and (vi) the protection of
endangered or threatened species.

 

Equivalent Amount means, at any date, as determined by Agent (which
determination shall be conclusive absent manifest error), (i) with respect to an
amount which is to be denominated in Dollars:

 

(a)                                  as to any portion of such amount
denominated in an Optional Currency, the amount of Dollars converted from the
amount of each relevant Optional Currency at the rate at which such Optional
Currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m., London or such other applicable time, on such date by reference to
the Bloomberg Financial Markets system for such Optional Currency (or other
authoritative source selected by the Agent in its sole discretion) or, in the
event of the unavailability of any such source, the exchange rate shall instead
be the spot rate of exchange of the Agent in the market where its foreign
currency exchange operations in respect of such Optional Currency are then being
conducted, at or about 11:00 a.m. at the place of such market, on such date for
the purchase of Dollars for delivery two Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error, plus:

 

(b)                                 as to any portion of such amount already
denominated in Dollars, the amount thereof at such time; and

 

8

--------------------------------------------------------------------------------


 

(ii)                                  with respect to an amount which is to be
denominated in an Optional Currency;

 

(a)                                  as to any portion of such amount
denominated in Dollars, the amount of such Optional Currency converted from the
relevant amount of Dollars at the rate at which Dollars may be exchanged into
such Optional Currency, as set forth at approximately 11:00 a.m., London or such
other applicable time, on such date by reference to the Bloomberg Financial
Markets system for such Optional Currency (or other authoritative source
selected by the Agent in its sole discretion) or, in the event of the
unavailability of any such source, the exchange rate shall instead be the spot
rate of exchange of the Agent in the market where its foreign currency exchange
operations in respect of such Optional Currency are then being conducted, at or
about 11:00 a.m. at the place of such market, on such date for the purchase
of such Optional Currency for delivery two Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error, plus

 

(b)                                 as to any portion of such amount already
denominated in such Optional Currency, the amount thereof as of such time.

 

ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

ERISA Group means, at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Internal Revenue Code.

 

Euro-Rate means (i) with respect to Dollar Loans comprising any Borrowing
Tranche to which the Euro-Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(a) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg Page that displays rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent which has been approved
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternative Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period as the London interbank offered rate for Dollars for
an amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1, or any substitute page, or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time, which determination shall be conclusive absent manifest error) by
(b) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.  Such
Euro-Rate may also be expressed by the following formula:

 

9

--------------------------------------------------------------------------------


 

Euro-Rate =

Average of London interbank offered rates quoted

 

by Bloomberg or appropriate successor as shown on

 

Bloomberg Page BBAM1

 

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Agent shall give
prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error;

 

(ii)           with respect to Optional Currency Loans comprising any Borrowing
Tranche to which the Euro-Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (a) the rate of
interest per annum determined by the Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate of interest per annum for deposits in the relevant Optional Currency
which appears on the relevant Bloomberg Page (or, if no such quotation is
available on such Bloomberg Page, on the appropriate such other substitute
Bloomberg Page that displays rates at which the relevant Optional Currency
deposits are offered by leading banks in the London interbank deposit market) or
the rate that is quoted by another source selected by the Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purposes of displaying such rates at which such Optional Currency
deposits are offered by leading banks in the London interbank deposit market) at
approximately 9:00 a.m., Pittsburgh time, two (2) Business Days prior to the
first day of such Interest Period for delivery on the first day of such Interest
Period for a period, and in an amount, comparable to such Interest Period and
principal amount of such Borrowing Tranche (“OC Rate”) by (b) a number equal to
1.00 minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may also be
expressed by the following formula:

 

Euro-Rate       =

OC Rate

 

1 - Euro-Rate Reserve Percentage

 

 

The Euro-Rate shall be adjusted with respect to any Euro-Rate Option outstanding
on the effective date of any change in the Euro-Rate Reserve Percentage as of
such effective date.  The Agent shall give prompt notice to the Borrower of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

 

Euro-Rate Option means the option of the Borrower to have Revolving Credit Loans
or Term Loans bear interest at the rate and under the terms and conditions set
forth in Section 4.1.1(ii) [Euro-Rate Option].

 

Euro-Rate Reserve Percentage means as of any day the maximum percentage in
effect on such day:  (i) as prescribed by the Board of Governors of the Federal

 

10

--------------------------------------------------------------------------------


 

Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (a) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (b) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

 

Event of Default means any of the events described in Section 9.1 [Events of
Default] and referred to therein as an “Event of Default.”

 

Excluded Subsidiary means any Person in which any Loan Party or any Subsidiary
of any Loan Party has made an Investment permitted by Section 8.2.4(v) and which
Person, as provided in the definition of Subsidiary, the Loan Parties shall have
elected to not treat as a Subsidiary for purposes of the Loan Documents.

 

Excluded Taxes means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (i) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (iii) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.6.5 [Status of Lenders],
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 5.6.1 [Payment Free of Taxes].

 

Executive Order No. 13224 means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Credit Agreement has the meaning assigned to such term in the recitals
hereto.

 

Existing Letters of Credit means the letters of credit issued or deemed to have
been issued under the Existing Credit Agreement, which existing letters of
credit are identified on Schedule 1.1(C) attached hereto and made a part hereof.

 

Expiration Date means October 26, 2015.

 

11

--------------------------------------------------------------------------------


 

Federal Funds Effective Rate for any day means the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest 1/100
of 1%) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.

 

Federal Funds Open Rate for any day means the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Agent (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

First Tier Foreign Subsidiary means, at any date of determination, each Foreign
Subsidiary in which any one or more of the Borrower and/or any of its Domestic
Subsidiaries owns more than 50%, in the aggregate, of the Voting Stock of such
Foreign Subsidiary.

 

Foreign Lender means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

Foreign Subsidiary means any Subsidiary of the Borrower which is not a Domestic
Subsidiary.

 

GAAP means generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.

 

Governmental Acts has the meaning assigned to that term in Section 2.10.8
[Indemnity].

 

12

--------------------------------------------------------------------------------


 

Guarantor means each of the parties to this Agreement which is designated as a
“Guarantor” on the signature page hereof and each other Person which joins this
Agreement as a Guarantor after the date hereof pursuant to Section 11.18
[Joinder of Guarantors].

 

Guarantor Joinder means a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G).

 

Guaranty of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement means that Continuing Agreement of Guaranty and Suretyship
dated as of June 16, 2009, executed and delivered by each of the Guarantors to
the Agent for the benefit of the Lenders together with any and all existing and
future Guarantor Joinders thereto and any and all existing and future
reaffirmations thereof, including without limitation reaffirmations by the
Guarantors in connection with this Agreement.

 

Hedge means an interest rate or currency swap, collar, cap, adjustable strike
cap, adjustable strike corridor or similar agreements entered into by the Loan
Parties or their Subsidiaries in the ordinary course of business and not for
speculative purpose, in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness or fluctuations in
exchange rates, as the case may be.

 

Historical Statements has the meaning assigned to that term in
Section 6.1.9(i) [Historical Statements].

 

Indebtedness means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, whether for amounts drawn or available to be drawn thereunder,
(iv) net reimbursement obligations (contingent or otherwise) under any currency
swap agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device, (v) any other transaction (including forward
sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of
business), or (vi) any Guaranty of Indebtedness for borrowed money.

 

13

--------------------------------------------------------------------------------


 

Indemnified Taxes means Taxes other than Excluded Taxes.

 

Ineligible Security means any security which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

Insolvency Proceeding means, with respect to any Person, (i) a case, action or
proceeding with respect to such Person (a) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (b) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (ii) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intercompany Indebtedness means, as of any date of determination, Indebtedness
payable by the Borrower to any Consolidated Subsidiary or by any Consolidated
Subsidiary to either the Borrower or any other Consolidated Subsidiary.  It is
expressly agreed that Intercompany Indebtedness shall not include any
Indebtedness payable by the Borrower or any Consolidated Subsidiary to any
Excluded Subsidiary.

 

Interest Coverage Ratio means the ratio of the amounts under the following
clauses (i) and (ii):  (i) Consolidated EBITDA (as the numerator) to
(ii) Consolidated Interest Expense (as the denominator).  For purposes of
calculating the Interest Coverage Ratio, Consolidated EBITDA and Consolidated
Interest Expense shall be determined as of the end of each fiscal quarter of the
Borrower for the four fiscal quarters then ended.

 

Interest Period means the period of time selected by the Borrower in connection
with (and to apply to) any election permitted hereunder by the Borrower to have
Revolving Credit Loans and or Term Loans bear interest under the Euro-Rate
Option.  Subject to the last sentence of this definition such period shall be
one, two, three or six Months for Loans denominated in Dollars, but one Month
for Loans denominated in an Optional Currency. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(a) the Borrowing Date if the Borrower is requesting new Loans, or (b) the date
of renewal of or conversion to the Euro-Rate Option if the Borrower is renewing
or converting to the Euro-Rate Option applicable to outstanding Loans. 
Notwithstanding the second sentence hereof:  (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

Interest Rate Option means any Euro-Rate Option or Base Rate Option.

 

14

--------------------------------------------------------------------------------


 

Interim Statements has the meaning assigned to that term in
Section 6.1.9(i) [Historical Statements].

 

Internal Revenue Code means the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investments means collectively all of the following with respect to any Person: 
(i) investments or contributions by any of the Loan Parties or their
Subsidiaries directly or indirectly in or to the capital of or other payments to
(except in connection with transactions for the sale of goods or services for
fair value in the ordinary course of business) such Person, (ii) loans or
advances by any of the Loan Parties or their Subsidiaries to such Person,
(iii) guaranties by any Loan Party or any Subsidiary of any Loan Party directly
or indirectly of the obligations of such Person, (iv) other credit enhancements
of any Loan Party or any Subsidiary of any Loan Party to or for the benefit of
such Person, or (v) if such Loan Party or any Subsidiary of any Loan Party is
liable as a matter of law for the obligations of such Person, obligations,
contingent or otherwise, of such Person. If the nature of an Investment is
tangible property then the amount of such Investment shall be determined by
valuing such property at fair value in accordance with the past practice of the
Loan Parties and such fair values shall be satisfactory to the Agent, in its
reasonable discretion.

 

IRH Provider has the meaning assigned to such term in Section 9.2.5.2
[Collateral Sharing].

 

Law means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

Lender Joinder shall have the meaning assigned to such term in Section 11.11
[Successors and Assigns].

 

Lender-Provided Hedge means any Hedge which is provided by any Lender or
Affiliate of a Lender and with respect to which the Agent confirms meets the
following requirements:  such Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) has been represented to Agent by
Borrower as being entered into for hedging (rather than speculative) purposes. 
The liabilities of the Loan Parties to the provider of any Lender-Provided Hedge
(the “Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty Agreement and otherwise treated as Obligations
for purposes of each of the other Loan Documents.  The Liens securing the Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents.

 

15

--------------------------------------------------------------------------------


 

Lenders means the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

 

Letter of Credit has the meaning assigned to that term in Section 2.10.1
[Issuance of Letters of Credit].

 

Letter of Credit Borrowing has the meaning assigned to such term in
Section 2.10.3.4.

 

Letter of Credit Fee has the meaning assigned to that term in Section 2.10.2
[Letter of Credit Fees].

 

Letters of Credit Outstanding means at any time the sum of (i) the aggregate
undrawn face amount of outstanding Letters of Credit and (ii) the aggregate
amount of all unpaid and outstanding Reimbursement Obligations and Letter of
Credit Borrowings.

 

Leverage Ratio means the ratio of the amounts under the following clauses
(i) and (ii):  (i) Total Debt (as the numerator) to (ii) Consolidated EBITDA (as
the denominator).  For purposes of calculating the Leverage Ratio (and unless
otherwise expressly stated in this Agreement), Total Debt shall be determined as
of the end of each fiscal quarter of the Borrower and Consolidated EBITDA shall
be determined as of the end of each fiscal quarter of the Borrower for the four
fiscal quarters then ended.

 

Lien means any mortgage, deed of trust, pledge, lien, security interest, charge
or other encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

 

Loan Documents means this Agreement, the Agent’s Letter, the Guaranty Agreement,
the Pledge Agreement, the Subsidiary Pledge Agreement, the Notes and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document means any of the Loan Documents.

 

Loan Parties means the Borrower and the Guarantors.

 

Loan Request means each of (i) a request for a Revolving Credit Loan in
accordance with Section 2.5 [Revolving Credit Loan Requests, Swing Loan
Requests], (ii) a request for the advance of the Term Loan in accordance with
Section 3.2 [Term Loan Request], or (iii) a request to select, convert to or
renew a Base Rate Option or Euro-Rate Option with respect to an outstanding
Revolving Credit Loan or Term Loan in accordance with Section 4.1 [Interest Rate
Options].

 

16

--------------------------------------------------------------------------------


 

Loans means collectively and Loan means separately all Revolving Credit Loans,
Term Loans and Swing Loans, or any Revolving Credit Loan, Term Loan or Swing
Loan.

 

Material Adverse Change means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (ii) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations or
(as to Section 7.1.8 [Officer’s Certificate Regarding MACs; Solvency] only)
prospects of the Loan Parties taken as a whole, (iii) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform its Indebtedness,
or (iv) impairs materially or could reasonably be expected to impair materially
the ability of the Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

 

Material Adverse Effect means any set of circumstances or events which has a
material adverse effect on (i) the business, properties, operations, assets,
financial condition or results of operations of the Loan Parties taken as a
whole, or (ii) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agent or the Lenders
hereunder or thereunder.

 

Material Domestic Subsidiary means any Domestic Subsidiary of the Borrower that
is also a Material Subsidiary.

 

Material First Tier Foreign Subsidiary means a First Tier Foreign Subsidiary
that is also a Material Subsidiary.

 

Material Subsidiary means, as of any date of determination, any Domestic
Subsidiary or any Foreign Subsidiary that, together with its Subsidiaries on a
consolidated basis, (i) owns assets (excluding assets that pursuant to GAAP
principles of consolidation would be eliminated from the consolidated balance
sheet of the Borrower as of such date of determination) on such date of
determination equal to at least ten percent (10%) of the total assets of the
Borrower and its Subsidiaries on a consolidated basis on such date of
determination or (ii) generated revenues (excluding revenues that pursuant to
GAAP principles of consolidation would be eliminated from the consolidated
income statement of the Borrower as of such date of determination) for the
twelve month period ending on such date of determination equal to at least ten
percent (10%) of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for such period.

 

Month, with respect to an Interest Period under the Euro-Rate Option, means the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

17

--------------------------------------------------------------------------------


 

Moody’s means Moody’s Investors Service, Inc. and its successors or assigns in
the business of such company in the rating of securities.

 

Multiemployer Plan means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

 

Multiple Employer Plan means a Plan which has two or more contributing sponsors
(including the Borrower or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

 

Non-Consenting Lender has the meaning assigned to such term in Section 11.1
[Modifications, Amendments or Waivers]

 

Notes means the Revolving Credit Notes, the Term Loan Notes and the Swing Loan
Note.

 

Notices has the meaning assigned to that term in Section 11.6 [Notices;
Effectiveness; Electronic Communication].

 

Obligation means any obligation or liability of any of the Loan Parties to the
Agent or any of the Lenders, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes, the
Letters of Credit, the Agent’s Letter or any other Loan Document.  Obligations
shall include the liabilities to any Lender under any Lender-Provided Hedge but
shall not include the liabilities to other Persons under any other Hedge.

 

Official Body means any national, federal, state, local or other government or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

Optional Currency means any of the following currencies:  British Pounds
Sterling, Japanese Yen, Swiss Francs, the Euro and any other currency approved
by Agent and all of the Lenders pursuant to Section 2.11.5 [Requests for
Additional Optional Currencies].

 

Optional Currency Loan Processing Fees has the meaning assigned to such term in
Section 10.12 [Agent’s Fee].

 

Original Closing Date means the Business Day on which the first Loan under the
Existing Credit Agreement was made, which was June 16, 2009.

 

18

--------------------------------------------------------------------------------


 

Original Currency has the meaning assigned to such term in Section 5.11.1
[Currency Conversion Procedures for Judgments].

 

Other Currency has the meaning assigned to such term in Section 5.11.1 [Currency
Conversion Procedures for Judgments].

 

Overnight Rate means for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Agent at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the applicable offshore interbank market.

 

Order has the meaning given to such term in Section 2.10.9 [Liability for Acts
and Omissions].

 

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

 

Participation Advance means, with respect to any Lender, such Lender’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.10.4 [Repayment of Participation Advances].

 

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions has the meaning assigned to such term in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments means:

 

(i)                                     securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition,

 

(ii)                                  U.S. dollar denominated time and demand
deposits and certificates of deposit of (a) any Lender, (b) any domestic
commercial bank having capital and surplus in excess of $500,000,000.00 or
(c) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition,

 

(iii)                               commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or

 

19

--------------------------------------------------------------------------------


 

P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition,

 

(iv)                              repurchase agreements with a bank or trust
company (including any of the Lenders) or securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which the Borrower shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations,

 

(v)                                 marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, rated A-1 (or the
equivalent thereof) or better from S&P or rated P-1 (or the equivalent thereof)
or better from Moody’s,

 

(vi)                              Euro time deposits having a maturity of less
than one year purchased from any Lender directly (whether or not such deposit is
with such Lender or any other Lender hereunder),

 

(vii)                           investments in portfolios comprised of
securities rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody’s and having a total average maturity not
to exceed 24 months,

 

(viii)                        cash on hand and in bank accounts, and

 

(ix)                                investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (i) through (viii).

 

Permitted Liens means:

 

(i)                                     Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

20

--------------------------------------------------------------------------------


 

(iv)                              Good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder, or to secure statutory obligations; or surety,
appeal, indemnity, performance bonds, other similar bonds or obligations of a
like nature required in the ordinary course of business;

 

(v)                                 Encumbrances consisting of rights-of-way,
zoning restrictions, easements or other similar encumbrances, charges or
restrictions on the use of real property or other minor defects or
irregularities in title so long as all of the foregoing:  (a) are incurred in
the ordinary course of business, (b) are not in the aggregate substantial in
amount, (c) do not materially impair the use of such property or the value
thereof, and (d) none of which is violated in any material respect by existing
or proposed structures or land use;

 

(vi)                              Liens, security interests and mortgages in
favor of the Agent for the benefit of the Banks securing the Obligations
including liabilities under any Lender-Provided Hedge;

 

(vii)                           Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P), provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien;

 

(viii)                        Purchase Money Security Interests, provided that
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests shall not exceed $50,000,000 (excluding for the purpose
of this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P));

 

(ix)                                Any judgment Liens that would not otherwise
constitute an Event of Default;

 

(x)                                   The Liens set forth in items (A) through
(C) below of this clause (x) so long as such Liens are in accordance with the
applicable requirements of such items set forth below and so long as (a) neither
the aggregate outstanding principal amount of the Indebtedness secured thereby,
nor (b) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds in the aggregate for the
Borrower and its Subsidiaries the amount of Indebtedness permitted by
Section 8.2.1(viii):

 

(A)                              Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(1) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (2) the Indebtedness secured thereby does not exceed the cost
(excluding transaction costs) of acquiring, constructing or improving such fixed
or capital assets and (3) such Liens shall not encumber any property or assets
of the Borrower or any of its Subsidiaries other than the property financed by
such Indebtedness;

 

(B)                                Any Lien existing on any assets or Person
prior to the time, as part of a Permitted Acquisition, such assets are acquired
by the Borrower or a Subsidiary of

 

21

--------------------------------------------------------------------------------


 

the Borrower or such Person is acquired and becomes a Subsidiary of the
Borrower; provided that (1) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary of the
Borrower, as the case may be, (2) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary of the Borrower, and
(3) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary of the
Borrower, as the case may be, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof; and

 

(C)                                other Liens on assets of the Borrower or any
of its Subsidiaries not otherwise specified in this definition of Permitted
Liens;

 

(xii)                             Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained, in either case, in the
ordinary course of business with a creditor depository institution;

 

(xiii)                          Any interest or title of a lessor or sublessor
under any lease or sublease entered into by the Borrower or any Subsidiary of
the Borrower in the ordinary course of its business and covering only the assets
so leased or subleased; and leases or subleases granted to others, in the
ordinary course of the Borrower’s or its Subsidiaries’ business, not interfering
in any material respect with the business of the Borrower or any of its
Subsidiaries;

 

(xiv)                         Liens, in the ordinary course of the Borrower’s or
its Subsidiaries’ business, in favor of customs and revenue authorities as a
matter of law to secure payment of custom duties;

 

(xv)                            Liens securing the Cash Pooling Obligations so
long as such Liens are on assets of Foreign Subsidiaries on deposit in accounts
with financial institutions providing such Cash Pooling Obligations to such
Foreign Subsidiaries;

 

(xvi)                         Liens incurred in the ordinary course of business
of the Loan Parties and their Subsidiaries on assets of the Loan Parties and
their Subsidiaries, which Liens secure surety, appeal, indemnity, performance or
other similar bonds or obligations of a like nature required in the ordinary
course of business of the Loan Parties and their Subsidiaries so long as the
aggregate net book value of the assets of the Loan Parties and their
Subsidiaries secured by all Liens permitted by this clause (xvi) does not exceed
$20,000,000; and

 

(xvii)                      The following, (a) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed and
continue to be stayed or (b) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, and in either case they do not
affect the Pledged Collateral or in the aggregate materially impair the ability
of any Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

 

22

--------------------------------------------------------------------------------


 

(A)                              Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(B)                                Claims, Liens or encumbrances upon, and
defects of title to, personal property (other than the Pledged Collateral),
including any attachment of personal property or other legal process prior to
adjudication of a dispute on the merits; or

 

(C)                                Claims or Liens of mechanics, materialmen,
warehousemen, carriers, landlords or other statutory nonconsensual Liens.

 

Person means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (i) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five years been maintained by any entity which was at such
time a member of the ERISA Group for employees of any entity which was at such
time a member of the ERISA Group.

 

Pledge Agreement means the Pledge Agreement dated as of June 16, 2009, executed
and delivered by the Borrower to the Agent in connection with the Existing
Credit Agreement, together with any and all reaffirmations thereof, including
without limitation, the reaffirmation thereof by the Borrower in connection with
this Agreement.

 

Pledged Collateral means the shares of common stock and other property owned by
certain of the Loan Parties in which security interests are granted under the
Pledge Agreement or the Subsidiary Pledge Agreement.

 

PNC Bank means PNC Bank, National Association, its successors and assigns.

 

Potential Default means any event or condition which with notice or passage of
time, or any combination of the foregoing, would constitute an Event of Default.

 

Principal Office means the main banking office of the Agent in Pittsburgh,
Pennsylvania.

 

Prior Security Interest means a valid and enforceable perfected first-priority
security interest under the Uniform Commercial Code and under all other
applicable Law in the Pledged Collateral which is subject only to Liens for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute.

 

23

--------------------------------------------------------------------------------


 

Prohibited Transaction means any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor provided, however, that a Prohibited Transaction shall not
include any transaction exempt from Section 4975 of the Internal Revenue Code by
reason of the applicability of Section 4975(d) thereof or any transaction exempt
from Section 406 of ERISA by reason of the applicability of Section 408 thereof.

 

Property means all real property, both owned and leased, of any Loan Party or
Subsidiary of a Loan Party.

 

Published Rate means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication selected by the Agent).

 

Purchase Money Security Interest means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

Purchasing Lender means a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share means the proportion that a Lender’s Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitments) of all of the Lenders.

 

Regulated Substances means, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “pesticide,” “infectious waste,” “chemotherapeutic waste,” “medical
waste,” or “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature, or which
otherwise is regulated, controlled or governed by any applicable Environmental
Law, including without limitation, petroleum and petroleum products (including
crude oil and any fractions thereof), natural gas, synthetic gas and any
mixtures thereof, asbestos, urea formaldehyde, polychlorinated biphenyls,
mercury, radon and radioactive material.

 

Regulation U means Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

24

--------------------------------------------------------------------------------


 

Reimbursement Obligation has the meaning assigned to such term in
Section 2.10.3.2.

 

Related Parties means, with respect to any Person, such Person’s Subsidiaries
and Affiliates, and the partners, directors, officers, employees, agents and
advisors of such Person or any of such Person’s Subsidiaries and Affiliates.

 

Remedial Action means any investigation, identification, preliminary assessment,
characterization, delineation, feasibility study, cleanup, corrective action,
removal, remediation, risk assessment, fate and transport analysis, in-situ
treatment, containment, operation and maintenance or management in-place,
control, abatement or other response actions to Regulated Substances and any
closure and post-closure measures associated therewith.

 

Reportable Event means a reportable event described in Section 4043 of ERISA and
regulations thereunder with respect to a Plan or Multiemployer Plan, unless
notice to the PBGC has been waived under the following subsections of PBGC
Regulation Subsection 4043:  .23, .24 and .32.

 

Required Environmental Permits means all permits, licenses, bonds or other forms
of financial assurances, consents, registrations, identification numbers,
approvals or authorizations required under Environmental Laws to own, occupy or
maintain the Property or which otherwise are required for the operations and
business activities of the Borrower or Guarantors or for the performance of a
Remedial Action.

 

Required Lenders means

 

(i)                                     if there are no Loans, Reimbursement
Obligations or Letter of Credit Borrowings outstanding, Required Lenders shall
mean Lenders (other than Defaulting Lenders) whose Revolving Credit Commitments
(excluding the Swing Loan Commitments) aggregate in excess of 50% of the
Revolving Credit Commitments (excluding Swing Loan Commitments) of all of the
Lenders (other than Defaulting Lenders), or

 

(ii)                                  if there are Loans, Reimbursement
Obligations or Letter of Credit Borrowings outstanding, Required Lenders means
any group of Lenders (excluding Defaulting Lenders) if the sum of the Loans
(excluding the Swing Loans) and Reimbursement Obligations (including, without
limitation, Letter of Credit Borrowings) due to such Lenders (excluding
Defaulting Lenders) then outstanding aggregates in excess of 50% of the total
principal amount of all of the Loans (excluding the Swing Loans) and
Reimbursement Obligations (including, without limitation, Letter of Credit
Borrowings) due to all Lenders (excluding those of Defaulting Lenders) then
outstanding.

 

Required Share has the meaning assigned to such term in Section 5.10 [Settlement
Date Procedures].

 

Revolving Credit Commitment means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount

 

25

--------------------------------------------------------------------------------


 

of Commitment for Revolving Credit Loans,” and thereafter on Schedule I to the
most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

 

Revolving Credit Loans means collectively and Revolving Credit Loan means
separately all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 [Revolving
Credit Commitments] or Section 2.10.3 [Disbursement, Reimbursement].

 

Revolving Credit Notes means collectively all Revolving Credit Notes of the
Borrower in the form of Exhibit 1.1(R) evidencing the Revolving Credit Loans,
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part and Revolving Credit Note means any of
them separately.

 

Revolving Facility Usage means at any time the sum of the amount of Revolving
Credit Loans then outstanding, the amount of Swing Loans then outstanding and
the amount of Letters of Credit Outstanding.

 

Safety Complaints means any (i) written notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation, or judicial action, suit, claim or
proceeding instituted by an Official Body relating in any way to any Safety Law;
(iii) civil, criminal, administrative or regulatory or judicial action, suit,
claim or proceeding instituted by any Official Body for civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Safety Laws; or (iv) subpoena, request for information or
other written notice or demand of any type issued by an Official Body pursuant
to any Safety Laws.

 

Safety Laws means the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq., as amended, and any regulations promulgated thereunder or any equivalent
or other foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder, pertaining or relating to the
protection of employees from exposure to Regulated Substances or hazardous
conditions in the workplace (but excluding workers compensation and wage and
hour laws).

 

SEC means the Securities and Exchange Commission or any governmental agencies
substituted therefore.

 

Section 20 Subsidiary means the Subsidiary of the bank holding company
controlling any Lender, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

 

Settlement Date means the date selected from time to time by the Agent on which
the Agent elects to effect settlement pursuant to Section 5.10 [Settlement Date
Procedures].

 

26

--------------------------------------------------------------------------------


 

Solvent means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

Standard & Poor’s or S&P means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Standby Letter of Credit means a Letter of Credit issued to support obligations
of one or more of the Loan Parties, contingent or otherwise, which finance the
working capital and business needs of the Loan Parties incurred in the ordinary
course of business, but excluding any letter of credit under which the stated
amount of such letter of credit increases automatically over time.

 

Subsidiary of any Person at any time means (i) any corporation or trust of which
50% or more (by number of shares or number of votes) of the outstanding capital
stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled by such Person or one or more of such Person’s
Subsidiaries.  It is expressly agreed that, notwithstanding the foregoing
definition of Subsidiary, the Loan Parties, upon written notice to the Agent and
the Lenders, may elect that any Person in which any Loan Party or any Subsidiary
of any Loan Party has made an Investment permitted by Section 8.2.4(v) shall not
be treated as a Subsidiary for all purposes of the Loan Documents (including,
without limitation, for purposes of the representations, warranties, covenants
and defaults thereof) and in the event of such election, it is expressly agreed
that the assets, liabilities, equity, net worth and results of operations of
such Person subject to such election shall be excluded from the determination of
the financial covenants set forth in Section 8.2.15 [Maximum Leverage Ratio] and
Section 8.2.16 [Minimum Interest Coverage Ratio], any other financial covenant
(pro-forma or

 

27

--------------------------------------------------------------------------------


 

otherwise) set forth in the Loan Documents and for purposes of determining the
Applicable Margin.

 

Subsidiary Pledge Agreement means the Pledge Agreement dated as of June 16,
2009, executed and delivered by each Guarantor which owns Pledged Collateral, to
the Agent in connection with the Existing Credit Agreement, together with any
and all reaffirmations thereof, including without limitation reaffirmations
thereof by such Guarantors in connection with this Agreement.

 

Subsidiary Shares means all issued and outstanding capital stock, partnership
interests, limited liability company member interests or other equity interests
of each Material Domestic Subsidiary and of each Material First Tier Foreign
Subsidiary.

 

Swing Loan Commitment has the meaning assigned to such term in Section 2.2.1
[Swing Loans].

 

Swing Loan Note means the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request has the meaning assigned to such term in Section 2.5.2 [Swing
Loan Requests] hereof.

 

Swing Loans means collectively and Swing Loan means separately all Swing Loans
or any Swing Loan made by PNC Bank to the Borrower pursuant to Section 2.2.1
[Swing Loans] hereof.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Official Body,
including any interest, additions to tax or penalties applicable thereto.

 

Term Loan has the meaning given to such term in Section 3.1 [Term Loan
Commitments] hereof.

 

Term Loan Commitment means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Terms Loans,” as such Commitment is thereafter assigned or
modified and Term Loan Commitments means the aggregate Term Loan Commitments of
all of the Lenders.

 

Term Loan Commitment Fee has the meaning given to such term in Section 3.3 [Term
Loan Commitment Fee].

 

Term Loan Notes means collectively all of the Term Loan Notes of the Borrower in
the form of Exhibit 1.1(T) evidencing the Term Loans, together with all
amendments, extensions, renewals, replacements, refinancing or refunding thereof
in whole or in part and Term Loan Note means any of them separately.

 

28

--------------------------------------------------------------------------------


 

Total Debt means, as of any date of determination, the amount under the
following clause (i) less the amount under the following clause (ii):

 

(i)                                     as of the date of determination the
aggregate amount for the Borrower and its Subsidiaries (determined without
duplication) of Indebtedness, less

 

(ii)                                  the sum of (a) as of the date of
determination the aggregate amount for the Borrower and its Subsidiaries
(determined without duplication) of account deficits arising from Cash Pooling
Obligations, which account deficits do not result in overdrafts, plus (b) as of
the date of determination the aggregate amount for the Borrower and its
Subsidiaries (determined without duplication) of Intercompany Indebtedness (it
being expressly understood that any Indebtedness payable by the Borrower or any
Consolidated Subsidiary to any Excluded Subsidiary shall not be included as
Intercompany Indebtedness).

 

Transferor Lender means the selling Lender pursuant to an Assignment and
Assumption Agreement.

 

Treasury Regulations means the regulations promulgated under the Internal
Revenue Code of the U.S.

 

Uniform Commercial Code has the meaning assigned to that term in Section 6.1.26
[Security Interests].

 

U.S. means the United States of America.

 

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

Voting Stock of a corporation, limited liability company or partnership means,
at any time, all classes of the capital stock, equivalent ownership interests or
other voting securities of such Person then outstanding and ordinarily entitled
to vote in the election of directors (or similar governing authority).

 

1.2                               Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1                        Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

29

--------------------------------------------------------------------------------


 

1.2.2                        Determination.

 

references to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

 

1.2.3                        Agent’s Discretion and Consent.

 

whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 

1.2.4                        Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5                        Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6                        Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7                        Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8                        Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

30

--------------------------------------------------------------------------------


 

1.2.9                        From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10                  Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3                               Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Annual Statements referred to in Section 6.1.9(i) [Historical Statements]. 
In the event of any change after the date hereof in GAAP, and if such change
would result in the inability to determine compliance with the financial
covenants set forth in Section 8.2 [Negative Covenants] based upon the
Borrower’s regularly prepared financial statements by reason of the preceding
sentence, then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would not affect the substance thereof, but would allow
compliance therewith to be determined in accordance with the Borrower’s
financial statements at that time, provided, however, if (i) the Borrower shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in GAAP or the rules promulgated
with respect thereto, or (ii) either the Agent or the Required Lenders shall so
object in writing within 60 days after delivery of such financial statements (or
after the Lenders have been informed of the changes in GAAP affecting such
financial statements, if later), then for the period following such objection,
unless otherwise agreed by the Borrower and the Required Lenders, such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Borrower to the Lenders as to which no such
objection shall have been made.

 

2.                                       REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                               Revolving Credit Commitments.

 

2.1.1                        Revolving Credit Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrower at any time or

 

31

--------------------------------------------------------------------------------


 

from time to time on or after the Closing Date to the Expiration Date, provided
that (i) after giving effect to each such Loan the aggregate Dollar Equivalent
amount of Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Dollar Equivalent amount of
Letters of Credit Outstanding and further minus such Lender’s Ratable Share of
outstanding Swing Loans, and (ii) no Loan to which the Base Rate Option applies
shall be made in an Optional Currency, and provided, further that the Dollar
Equivalent Revolving Facility Usage at any time shall not exceed the Revolving
Credit Commitments of all the Lenders.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.

 

2.2                               Swing Loan Commitment.

 

2.2.1                        Swing Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make Swing Loans to the Borrower at any time or from
time to time after the Closing Date to, but not including, the Expiration Date,
in an aggregate principal amount up to but not in excess of $10,000,000.00 (the
“Swing Loan Commitment”), provided that the Dollar Equivalent Revolving Facility
Usage at any time, shall not exceed the Revolving Credit Commitments of all the
Lenders.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.2.1.

 

2.3                               Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans.

 

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate Dollar Equivalent
amount of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the Dollar Equivalent amount of Letters of Credit
Outstanding, subject to Section 5.4.6 [Mandatory Prepayment Currency
Fluctuations].  The obligations of each Lender hereunder are several and not
joint.  The failure of any Lender to perform its obligations hereunder shall not
affect the Obligations of the Borrower to any other party nor shall any other
party be liable for the failure of such Lender to perform its obligations
hereunder.  The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date except in accordance with
Section 2.10.3.3 in the case of any Letter of Credit drawn on or after the
Expiration Date.

 

2.4                               Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent in Dollars for the account of each Lender, as consideration for
such Lender’s Revolving Credit Commitment hereunder, a nonrefundable commitment
fee (the “Commitment

 

32

--------------------------------------------------------------------------------


 

Fee”) equal to the Applicable Commitment Fee Rate (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) on the
average daily difference between the amount of (i) such Lender’s Revolving
Credit Commitment as the same may be constituted from time to time (for purposes
of this computation, PNC Bank’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the sum of such Lender’s
Revolving Credit Loans outstanding plus its Ratable Share of Letters of Credit
Outstanding, provided, however, that any Commitment Fee accrued with respect to
the Revolving Credit Commitment of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.   For the
purpose of calculating the Commitment Fee as set forth in this Section 2.4,
amounts of any Revolving Credit Loans outstanding and/or Letters of Credit
Outstanding which are denominated in any Optional Currency shall be converted to
the Dollar Equivalent.   Subject to the provisos in the directly preceding
sentence all Commitment Fees shall be payable in arrears on the first day of
each July, October, January and April after the date hereof and on the
Expiration Date or upon acceleration of the Loans.

 

2.5                               Revolving Credit Loan Requests; Swing Loan
Requests.

 

2.5.1                        Revolving Credit Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the Agent,
not later than 11:00 a.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
in Dollars to which the Euro-Rate Option applies or the date of conversion to or
the renewal of the Euro-Rate Option for any such Loans and four (4) Business
Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans in an Optional Currency or the date of conversion to or
renewal of the Euro Rate Option for Revolving Credit Loans in an Optional
Currency; and (ii) one (1) Business Day prior to either the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed Loan Request therefor substantially in the form of Exhibit 2.5.1. 
Each Loan Request shall be irrevocable and shall specify (a) the proposed
Borrowing Date; (b) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded if such Loans shall be funded in an
Optional Currency) comprising each Borrowing Tranche, the Dollar Equivalent
amount of which shall be in integral multiples of $1,000,000.00 and not less
than $5,000,000.00 for each Borrowing Tranche to which the Euro-Rate Option
applies and in integral multiples of $100,000.00 and not less than the lesser of
$500,000.00 or the maximum amount available for Borrowing Tranches to which the
Base Rate Option applies; (c) whether the Euro-Rate Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing

 

33

--------------------------------------------------------------------------------


 

Tranche; (d) the currency in which such Loans shall be funded if the Borrower is
electing the Euro Rate Option; and (e) in the case of a Borrowing Tranche to
which the Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

 

2.5.2                        Swing Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 1:00 p.m. Pittsburgh time on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto (each, a “Swing Loan Request”).  Each Swing Loan Request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $500,000.00
and not less than $1,000,000.00.

 

2.6                               Making Revolving Credit Loans and Swing Loans.

 

2.6.1                        Making Revolving Credit Loans.

 

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests], notify the
Lenders of its receipt of such Loan Request specifying:  (i) the proposed
Borrowing Date and the time and method of disbursement of the Revolving Credit
Loans requested thereby; (ii) the amount and type of each such Revolving Credit
Loan and the applicable Interest Period (if any); (iii) the currency in which
such Revolving Credit Loan is made; and (iv) the apportionment among the Lenders
of such Revolving Credit Loans as determined by the Agent in accordance with
Section 2.3 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans].  Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Agent such that the Agent is able to, and the Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Additional Loan or Letter of Credit], fund such Revolving
Credit Loans to the Borrower in U.S. Dollars or the Optional Currency as the
Borrower shall have requested, and immediately available funds at the Principal
Office prior to 2:00 p.m., Pittsburgh time, on the applicable Borrowing Date,
provided that if any Lender fails to remit such funds to the Agent in a timely
manner, the Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 10.13
[Availability of Funds].

 

2.6.2                        Making Swing Loans.

 

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 2:00 p.m. Pittsburgh time on the Borrowing
Date.

 

34

--------------------------------------------------------------------------------


 

2.7                               Swing Loan Note.

 

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S) payable to the order of
PNC Bank in a face amount equal to the Swing Loan Commitment.

 

2.8                               Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used to refinance existing
Indebtedness and for general corporate purposes of the Borrower and in
accordance with Section 8.1.10 [Use of Proceeds]; provided, however, that none
of the Commitments or the Loans shall be used for currency speculation or
similar purposes.

 

2.9                               Borrowings to Repay Swing Loans.

 

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC Bank so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment.  Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision.  PNC Bank
shall provide notice to the Lenders that such Revolving Credit Loans are to be
made under this Section 2.9 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] or Section 7 [Conditions of Lending and Issuance of Letters of Credit]
are then satisfied) by the time PNC Bank so requests, which shall not be earlier
than 3:00 p.m. Pittsburgh time on the Business Day next after the date the
Lenders receive such notice from PNC Bank.

 

2.10                        Letter of Credit Subfacility.

 

2.10.1                  Issuance of Letters of Credit.

 

The Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Agent a completed application and agreement for
letters of credit in such form as the Agent may specify from time to time by no
later than 11:00 a.m., Pittsburgh time, at least three (3) Business Days, or
such shorter period as may be agreed to by the Agent, in advance of the proposed
date of issuance.  Each Letter of Credit shall be a Standby Letter of Credit
(and may not be a Commercial Letter of Credit) and may be denominated in either
Dollars or an Optional Currency. Subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.10, the Agent or any of the Agent’s

 

35

--------------------------------------------------------------------------------


 

Affiliates will issue a Letter of Credit provided that each Letter of Credit
shall (i) have a maximum maturity of twelve (12) months from the date of
issuance, (ii) in no event expire later than one hundred eighty (180) days after
the Expiration Date, and (iii) in no event be amended to increase the amount
thereof following the issuance thereof unless the conditions set forth in
Section 7.2 [Each Additional Loan or Letter of Credit] have been satisfied as of
the date of such amendment (treating such date the same as the date of issuance
of a Letter of Credit) and provided further that in no event shall (a) the
Dollar Equivalent amount of Letters of Credit Outstanding exceed, at any one
time, $20,000,000.00 or (b) the Dollar Equivalent Revolving Facility Usage
exceed, at any one time, the Revolving Credit Commitments. It is expressly
agreed that the Existing Letters of Credit shall be deemed to be a Letter of
Credit for all purposes of this Agreement and each other Loan Document.
Notwithstanding any other provision hereof, the Agent shall not be required to
issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless the Agent has entered into arrangements satisfactory to the
Agent with the Borrower or such Defaulting Lender to eliminate the Agent’s risk
with respect to such Defaulting Lender.

 

2.10.2                  Letter of Credit Fees.

 

The Borrower shall pay in Dollars (i) to the Agent for the ratable account of
the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of
Credit Fee per annum, and (ii) to the Agent for its own account a fronting fee
equal to 1/8% per annum (computed on the basis of a year of 360 days and actual
days elapsed), which fees shall be computed on the daily average Dollar
Equivalent amount of Letters of Credit Outstanding and shall be payable
quarterly in arrears commencing with the first day of each January, April,
July and October following issuance of each Letter of Credit and on the
Expiration Date.  The Borrower shall also pay to the Agent in Dollars for the
Agent’s sole account the Agent’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

 

2.10.3                  Disbursements, Reimbursement.

 

2.10.3.1         Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

 

2.10.3.2         In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Agent will promptly notify
the Borrower.  Provided that it shall have received such notice, the Borrower
shall reimburse (such obligation to reimburse the Agent shall sometimes be
referred to as a “Reimbursement Obligation”) the Agent in Dollars prior to 12:00
noon, Pittsburgh time on each date that an amount is paid by the Agent under any
Letter of Credit (each such date, an “Drawing Date”) in an amount equal to the
Dollar Equivalent amount so paid by the Agent.  In the event the

 

36

--------------------------------------------------------------------------------


 

Borrower fails to reimburse the Agent for the full Dollar Equivalent amount of
any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time, on the
Drawing Date, the Agent will promptly notify each Lender thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders in Dollars under the Base Rate Option to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Additional Loan or Letter of Credit]
other than any notice requirements.  Any notice given by the Agent pursuant to
this Section 2.10.3.2 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

2.10.3.3         Each Lender shall, upon any notice pursuant to
Section 2.10.3.2, make available to the Agent an amount in Dollars in
immediately available funds equal to its Ratable Share of the Dollar Equivalent
amount of the drawing minus, in the event of any drawing after the Expiration
Date, any amount applied by the Agent against such drawing from amounts
deposited to Cash Collateralize such Obligations pursuant to Section 2.10.10
[Cash Collateral] (whether or not the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit] have been satisfied), whereupon the
participating Lenders shall (subject to Section 2.10.3.4) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount.  If any Lender so notified fails to make available in Dollars to the
Agent for the account of the Agent the amount of such Lender’s Ratable Share of
such Dollar Equivalent amount by no later than 2:00 p.m., Pittsburgh time on the
Drawing Date, then interest shall accrue, and shall be payable by such Lender on
demand, on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three days following
the Drawing Date, and (ii) at a rate per annum equal to the rate applicable to
Loans under the Base Rate Option on and after the fourth day following the
Drawing Date.  The Agent will promptly give notice of the occurrence of the
Drawing Date, but failure of the Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this
Section 2.10.3.3.

 

2.10.3.4         With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrower in whole
or in part as contemplated by Section 2.10.3.2, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Each Additional Loan
or Letter of Credit] other than any notice requirements or for any other reason,
the Borrower shall be deemed to have incurred from the Agent a borrowing (each a
“Letter of Credit Borrowing”) in Dollars in the Dollar Equivalent amount of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender’s payment to the Agent pursuant to Section 2.10.3.3 shall be deemed to be
a payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its participation obligation under this Section 2.10.3.

 

37

--------------------------------------------------------------------------------


 

2.10.4                  Repayment of Participation Advances.

 

2.10.4.1         Upon (and only upon) receipt by the Agent for its account of
immediately available funds from the Borrower (i) in reimbursement of any
payment made by the Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Agent under such a Letter of Credit, the
Agent will pay to each Lender, in the same funds as those received by the Agent,
the amount of such Lender’s Ratable Share of such funds, except the Agent shall
retain the amount of the Ratable Share of such funds of any Lender that (a) did
not make a Participation Advance in respect of such payment by Agent, or (b) is
a Defaulting Lender in such latter case, up to the amount by which such
Defaulting Lender has defaulted.

 

2.10.4.2         If the Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding or otherwise, any portion of the payments made by any Loan
Party to the Agent pursuant to Section 2.10.4.1 in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each Lender shall,
on demand of the Agent, forthwith return to the Agent the amount of its Ratable
Share of any amounts so returned by the Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Agent, at a rate per annum equal to the Federal Funds Effective Rate in
effect from time to time.

 

2.10.5                  Documentation.

 

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own.  In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern. 
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, as determined by a final non-appealable judgment of a court
of competent jurisdiction, the Agent shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following any
Loan Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

2.10.6                  Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.10.7                  Nature of Participation and Reimbursement Obligations.

 

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Disbursements, Reimbursements], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Agent upon a draw
under a Letter of Credit, shall

 

38

--------------------------------------------------------------------------------


 

be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.10 under all circumstances,
including the following circumstances:

 

(i)                                                             any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent or any of its Affiliates, the Borrower or any other Person for
any reason whatsoever;

 

(ii)                                                          the failure of any
Loan Party or any other Person to comply, in connection with a Letter of Credit
Borrowing, with the conditions set forth in Section 2.1 [Revolving Credit
Commitments], Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests],
Section 2.6 [Making Revolving Credit Loans and Swing Loans] or Section 7.2 [Each
Additional Loan or Letter of Credit] or as otherwise set forth in this Agreement
for the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under
Section 2.10.3 [Disbursements, Reimbursements].

 

(iii)                                                       any lack of validity
or enforceability of any Letter of Credit;

 

(iv)                                                      any claim of breach of
warranty that might be made by any Loan Party or any Lender against any
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
recoupment, counterclaim, crossclaim, defense or other right which any Loan
Party or any Lender may have at any time against a beneficiary, successor
beneficiary, any transferee or assignee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the Agent
or its Affiliates or any Lender or any other Person or, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

 

(v)                                                         the lack of power or
authority of any signer of (or any defect in or forgery of any signature or
endorsement on) or the form of or lack of validity, sufficiency, accuracy,
enforceability or genuineness of any draft, demand, instrument, certificate or
other document presented under or in connection with any Letter of Credit, or
any fraud or alleged fraud in connection with any Letter of Credit, or the
transport of any property or provisions of services relating to a Letter of
Credit, in each case even if the Agent or any of the Agent’s Affiliates has been
notified thereof;

 

(vi)                                                      payment by the Agent
or any of its Affiliates under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

 

(vii)                                                   the solvency of, or any
acts of omissions by, any beneficiary of any Letter of Credit, or any other
Person having a role in any transaction or obligation relating to a Letter of
Credit, or the existence, nature, quality, quantity, condition, value or other
characteristic of any property or services relating to a Letter of Credit;

 

39

--------------------------------------------------------------------------------


 

(viii)                                                any failure by the Agent
or any of Agent’s Affiliates to issue any Letter of Credit in the form requested
by any Loan Party, unless the Agent has received written notice from such Loan
Party of such failure within three (3) Business Days after the Agent shall have
furnished such Loan Party a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

 

(ix)                                                        any adverse change
in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of any Loan Party or Subsidiaries of a Loan Party;

 

(x)                                                           any breach of this
Agreement or any other Loan Document by any party thereto;

 

(xi)                                                        the occurrence or
continuance of an Insolvency Proceeding with respect to any Loan Party;

 

(xii)                                                     the fact that an Event
of Default or a Potential Default shall have occurred and be continuing;

 

(xiii)                                                  the fact that the
Expiration Date shall have passed or this Agreement or the Commitments hereunder
shall have been terminated; and

 

(xiv)                                                 any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

 

2.10.8                  Indemnity.

 

In addition to amounts payable as provided in Section 10.8 [Reimbursement and
Indemnification of Agent by Borrower], the Borrower hereby agrees to protect,
indemnify, pay and save harmless the Agent and any of Agent’s Affiliates that
has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Agent or any of
Agent’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(i) the gross negligence, bad faith, or willful misconduct of the Agent as
determined by a final judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by the Agent or any of Agent’s Affiliates of a proper demand
for payment made under any Letter of Credit, except if such dishonor resulted
from any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

 

2.10.9                  Liability for Acts and Omissions.

 

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of

 

40

--------------------------------------------------------------------------------


 

the foregoing, the Agent shall not be responsible for any of the following
including any losses or damages to any Loan Party or other Person or property
relating therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Agent or the Agent’s Affiliates shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent’s Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Agent’s or the Agent’s
Affiliates rights or powers hereunder.  Nothing in the preceding sentence shall
relieve the Agent from liability for the Agent’s bad faith, gross negligence or
willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  In no event shall
the Agent or the Agent’s Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (a) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (b) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (c) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (d) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (e) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (f) may settle or adjust any claim or demand
made on the Agent or its

 

41

--------------------------------------------------------------------------------


 

Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Lender.

 

2.10.10            Cash Collateral.

 

Upon the request of the Agent, if, on the Expiration Date, any Letter of Credit
Obligation for any reason remains outstanding, the Borrower shall immediately
Cash Collateralize the then outstanding amount of all Letter of Credit
Obligations. The Borrower hereby grants to the Agent, for the benefit of the
Agent and the Lenders, a security interest in all cash collateral pledged
pursuant to this Section or otherwise under this Agreement.

 

2.11                        Utilization of Commitments in Optional Currencies.

 

2.11.1                  Periodic Computations of Dollar Equivalent Amounts of
Loans and Letters of Credit Outstanding.

 

The Agent will determine the Dollar Equivalent amount of (i) proposed Revolving
Credit Loans or Letters of Credit to be denominated in an Optional Currency as
of the requested Borrowing Date or date of issuance, as the case may be, and
(ii) outstanding Revolving Credit Loans denominated in an Optional Currency as
of the end of each Interest Period (each such date under clauses (i) and (ii), a
“Computation Date”).

 

2.11.2                  Notices From Lenders That Optional Currencies Are
Unavailable to Fund New Loans.

 

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency if any
Lender notifies the Agent by 5:00 p.m. (Pittsburgh time) four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its share of such Revolving Credit Loans in such Optional
Currency due to the introduction of, or any change in, any applicable Law or any
change in the interpretation or administration thereof by any Official Body
charged with the administration or interpretation thereof, or compliance by such
Lender (or any of its lending offices) with any request or directive (whether or
not having the force of Law) of any such Official Body which would make it
unlawful or impossible for such Lender (or any of its lending offices) to honor
its obligations to make a Loan in an Optional Currency.  In the event the Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Agent will notify the Borrower no later than 12:00 noon (Pittsburgh time) three
(3) Business

 

42

--------------------------------------------------------------------------------


 

Days prior to the Borrowing Date for such Revolving Credit Loans that the
Optional Currency is not then available for such Revolving Credit Loans, and the
Agent shall promptly thereafter notify the Lenders of the same.  If the Borrower
receives a notice described in the preceding sentence, the Borrower may, by
notice to the Agent not later than 5:00 p.m. (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans,
withdraw the Loan Request for such Revolving Credit Loans.  If the Borrower
withdraws such Loan Request, the Agent will promptly notify each Lender of the
same and the Lenders shall not make such Revolving Credit Loans.  If the
Borrower does not withdraw such Loan Request before such time, (i) the Borrower
shall be deemed to have requested that the Revolving Credit Loans referred to in
its Loan Request shall be made in Dollars in an amount equal to the Dollar
Equivalent amount of such Revolving Credit Loans and shall bear interest under
the Base Rate Option, and (ii) the Agent shall promptly deliver a notice to each
Lender stating:  (a) that such Revolving Credit Loans shall be made in Dollars
and shall bear interest under the Base Rate Option, (b) the aggregate amount of
such Revolving Credit Loans, and (c) such Lender’s Ratable Share of such
Revolving Credit Loans.

 

2.11.3                  Notices From Lenders That Optional Currencies Are
Unavailable to Fund Renewals of the Euro-Rate Option.

 

If the Borrower delivers a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such Euro-Rate Option if any Lender delivers to the Agent a
notice by 5:00 p.m. (Pittsburgh time) four (4) Business Days prior to effective
date of such renewal that such Lender cannot continue to provide Revolving
Credit Loans in such Optional Currency due to the introduction of, or any change
in, any applicable Law or any change in the interpretation or administration
thereof by any Official Body charged with the administration or interpretation
thereof, or compliance by such Lender (or any of its lending offices with) any
request or directive (whether or not having the force of Law) of any such
Official Body which would make it unlawful or impossible for such Lender (or any
of its lending offices) to honor its obligations to make a Loan in an Optional
Currency.  In the event the Agent timely receives a notice from a Lender
pursuant to the preceding sentence, the Agent will notify the Borrower no later
than 12:00 noon (Pittsburgh time) three (3) Business Days prior to the renewal
date that the renewal of such Revolving Credit Loans in such Optional Currency
is not then available, and the Agent shall promptly thereafter notify the
Lenders of the same.  If the Agent shall have so notified the Borrower that any
such continuation of Optional Currency Loans is not then available, any notice
of renewal with respect thereto shall be deemed withdrawn, and such Optional
Currency Loans shall be redenominated into Loans in Dollars subject to the Base
Rate Option with effect from the last day of the Interest Period with respect to
any such Optional Currency Loans.  The Agent will promptly notify the Borrower
and the Lenders of any such redenomination, and in such notice, the Agent will
state the aggregate Dollar Equivalent amount of the redenominated Optional
Currency Loans as of the Computation Date with respect thereto and such Lender’s
Ratable Share thereof.

 

43

--------------------------------------------------------------------------------


 

2.11.4                  European Monetary Union.

 

2.11.4.1                                             Payments In Euros Under
Certain Circumstances.

 

If, as a result of the implementation of the European monetary union, (i) any
Optional Currency ceases to be lawful currency of the nation issuing the same
and is replaced by a European common currency (the “Euro”) or (ii) any Optional
Currency and the Euro are at the same time recognized by any governmental
authority of the nation issuing such currency as lawful currency of such nation
and the Agent or the Required Lenders shall so request in a notice delivered to
the Borrower, then any amount payable hereunder by any part hereto in such
Optional Currency shall instead by payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
to the Euro at the exchange rate recognized by the European Central Lender for
the purpose of implementing the European monetary union (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will continue to be payable only in that currency, except as
otherwise provided herein.

 

2.11.4.2                                             Additional Compensation
Under Certain Circumstances.

 

The Borrower agrees, at the request of any Lender to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
implementation of European monetary union and that would not have been incurred
or sustained but for the transactions provided for herein.  A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrower and shall
be conclusive absent manifest error so long as such determination is made on a
reasonable basis.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

2.11.5                  Requests for Additional Optional Currencies.

 

The Borrower may deliver to the Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the applicable
interbank market.  The Agent will promptly notify the Lenders of any such
request promptly after the Agent receives such request.  The Agent and each
Lender may grant or accept such request in their sole discretion.  The Agent
will promptly notify the Borrower of the acceptance or rejection by the Agent
and each of the Lenders of the Borrower’s request.  The requested currency shall
be approved as an Optional Currency hereunder only if the Agent and all of the
Lenders approve of the Borrower’s request.

 

44

--------------------------------------------------------------------------------


 

2.12                        Currency Repayments.

 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for the Borrower to effect payment
of a Loan in the Optional Currency in which such Loan was made, or if the
Borrower defaults in its obligations to do so, the Required Lenders may at their
option permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Lenders may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Borrower shall make such payment and Borrower agrees to
hold each Lender harmless from and against any loss incurred by any Lender
arising from the cost to such Lender of any premium, any costs of exchange, the
cost of hedging and covering the Optional Currency in which such Loan was
originally made, and from any change in the value of Dollars, or such other
currency, in relation to the Optional Currency that was due and owing.  Such
loss shall be calculated for the period commencing with the first day of the
Interest Period for such Loan and continuing through the date of payment
thereof.  Without prejudice to the survival of any other agreement of Borrower
hereunder, Borrower’s obligations under this Section 2.12 shall survive
termination of this Agreement.

 

2.13                        Optional Currency Amounts.

 

Notwithstanding anything contained herein to the contrary, the Agent may, with
respect to notices by the Borrower for Loans in an Optional Currency or
voluntary prepayments of less than the full amount of an Optional Currency
Borrowing Tranche, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, the Agent shall
promptly notify the Borrower and the Lenders of such rounded amounts and the
Borrower’s request or notice shall thereby be deemed to reflect such rounded
amounts.

 

2.14                        Right to Increase Revolving Credit Commitments.

 

Provided that there is no Event of Default or Potential Default, if the Borrower
wishes to increase the Revolving Credit Commitments, the Borrower shall notify
the Agent thereof, provided that any such increase shall be in a minimum of
$10,000,000.00 and the aggregate of all such increases in the Revolving Credit
Commitments shall not exceed $50,000,000.00 from and after the Closing Date. 
Each Lender shall have the right at any time within fifteen (15) Business Days
following such notice to increase its respective Revolving Credit Commitment so
as to provide such added commitment pro rata in accordance with such Lender’s
Ratable Share, and any portion of such requested increase that is not provided
by any Lender shall:  (i) first be available to the other Lenders pro rata in
accordance with their Ratable Share, (ii) next be available to the other Lenders
in such a manner as the Borrower, the Agent and those Lenders shall agree, and
(iii) thereafter, to the extent not provided by the Lenders, to any additional
lender proposed by the Borrower, which is approved by the Agent (which approval
shall not be unreasonably withheld) and that becomes a party to this Agreement
pursuant to Section 11.11 [Successors and Assigns]. In the event of any such
increase in the aggregate

 

45

--------------------------------------------------------------------------------


 

Revolving Credit Commitments effected pursuant to the terms of this
Section 2.14, new Revolving Credit Notes shall, to the extent necessary, be
executed and delivered by the Borrower in exchange for the surrender of the
existing Revolving Credit Notes and the Agent shall amend Schedule 1.1(B) to
reflect any additional Lender(s) and any change in Lenders’ Ratable Shares.

 

3.                                       TERM LOANS

 

3.1                               Term Loan Commitments.  Subject to the terms
and conditions hereof, and relying upon the representations and warranties
herein set forth, each Lender severally agrees to make a term loan (each, a
“Term Loan”) to the Borrower on or within thirty (30) days after the Closing
Date in an amount not to exceed the full amount of such Lender’s Term Loan
Commitment. The Term Loans shall be advanced in Dollars, and, initially, under
the Base Rate Option, provided that the Borrower may from time to time prior to
the Expiration Date renew or convert the Interest Rate Option applicable to the
Term Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Agent, not later than 11:00 a.m., Pittsburgh time, (i) three (3) Business Days
prior to the date of conversion to or the renewal of the Euro-Rate Option for
any such Loans, and (ii) one (1) Business Day prior to the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed Loan Request therefore substantially in the
form of Exhibit 2.5.1.  Each Loan Request shall be irrevocable and shall specify
(a) the proposed Borrowing Date; (b) the aggregate amount of the Term Loans;
(c) the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, which shall be in integral multiples of $1,000,000.00 and not less than
$5,000,000.00 for each Borrowing Tranche to which the Euro-Rate Option applies
and in integral multiples of $100,000.00 and not less than the lesser of
$500,000.00 or the maximum amount available for Borrowing Tranches to which the
Base Rate Option applies; (d) whether the Euro-Rate Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing Tranche;
and (e) in the case of a Borrowing Tranche to which the Euro-Rate Option
applies, appropriate Interest Periods for the Loans comprising such Borrowing
Tranche. If the Loan Request is not submitted by the Borrower on or before the
thirtieth (30th) day after the Closing Date or if a Loan Request is submitted by
such date in an amount less than the aggregate Term Loan Commitments, then the
Term Loan Commitment shall be reduced (A) to zero if no Loan Request is
submitted, or (B) the amount of the Loan Request, if one is submitted, as of
such thirtieth day after the Closing Date or the funding of such Loan Request,
as the case may be, and any further advance of the Term Loans shall no longer be
available to the Borrower.

 

3.2                               Term Loan Request.  Except as otherwise
provided herein, the Borrower may request at any time (but only one time) during
the period from the Closing Date through that date which is thirty (30) days
after the Closing Date that the Lenders make the Term Loans (in an aggregate
amount up to but not exceeding the aggregate Term Loan Commitments) by
delivering to the Agent, not later than 11:00 a.m., Pittsburgh time, at least
one (1) Business Day prior to the Business Day during such period, on which the
Borrower desires such Term Loans to be made, a duly completed Loan Request
therefor.  Any Loan Request shall be irrevocable and shall specify the Borrowing
Date.

 

3.3                               Making the Term Loans.  Promptly after receipt
by the Agent of a Loan Request pursuant to Section 3.2 [Term Loan Request], the
Agent shall notify the Lenders of the

 

46

--------------------------------------------------------------------------------


 

Borrowing Date for the Term Loans.  Each Lender shall remit the principal amount
of its Term Loan (which shall be equal to its Ratable Share of the aggregate
Term Loans requested, not to exceed its Term Loan Commitment) to the Agent such
that the Agent is able to, and the Agent shall, to the extent the Lenders have
made funds available to it for such purpose fund the Term Loans to the Borrower
in U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m, Pittsburgh time, on the Borrowing Date, provided that if any Lender
fails to remit such funds to the Agent in a timely manner, the Agent may elect
in its sole discretion to fund with its own funds the Term Loan of such Lender
on such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 10.13 [Availability of Funds].

 

3.4                               Term Loan Commitment Fee.  Accruing from the
date hereof until the Borrowing Date on which the Term Loans are advanced, the
Borrower agrees to pay to the Agent in Dollars for the account of each Lender,
as consideration for such Lenders’ Term Loan Commitment hereunder, a
nonrefundable commitment fee (the “Term Loan Commitment Fee”) equal to the per
annum rate of 0.30% (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) on the aggregate amount of the Term Loan
Commitments, payable in arrears on the Borrowing Date on which the Term Loans
are advanced. If no Loan Request is submitted on or before the thirtieth (30th)
day after the Closing Date, then the Term Loan Commitment Fee shall be due on
the earlier of (a) the thirtieth (30th) day after the Closing Date or (b) upon
acceleration of the Loans. No Term Loan Commitment Fee shall accrue for any
period after the Term Loans are funded.

 

3.5                               Nature of Lenders’ Obligations with Respect to
Term Loans; Repayment Terms.  The obligations of each Lender to make a Term Loan
to the Borrower shall be in the proportion that such Lender’s Term Loan
Commitment bears to the Term Loan Commitments of all Lenders to the Borrower,
but each Lender’s Term Loan to the Borrower shall never exceed its Term Loan
Commitment.  The failure of any Lender to make a Term Loan shall not relieve any
other Lender of its obligations to make a Term Loan nor shall it impose any
additional liability on any other Lender hereunder.  The Lenders shall have no
obligation to make Term Loans hereunder after the day which is thirty (30) days
after the Closing Date.  The Term Loan Commitments are not revolving credit
commitments, and the Borrower shall not have the right to borrow, repay and
reborrow under Section 3.1 [Term Loan Commitments].  The Borrower shall repay
the Term Loans to the Agent for the benefit of the Lenders in consecutive
quarterly installments of $2,500,000.00, payable on the last Business Day of
each December, March, June and September, commencing December 31, 2010, and with
a final installment on the Expiration Date equal to the then aggregate unpaid
principal amount of the Term Loans, together with all accrued and unpaid
interest and all other amounts owing hereunder.

 

3.6                               Term Notes.  At the request of a Lender, the
Obligation of the Borrower to repay the aggregate unpaid principal amount of the
Term Loans made by such Lender, together with interest thereon, shall be
evidenced by a Term Loan Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Term Loan Commitment of such Lender.

 

47

--------------------------------------------------------------------------------


 

4.                                       INTEREST RATES

 

4.1                               Interest Rate Options.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Revolving Credit Loans and the Term Loans as selected by it from
the Base Rate Option or Euro-Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrower may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche,
provided that there shall not be at any one time outstanding more than six
(6) Borrowing Tranches in the aggregate among all of the Loans, and provided
further that Swing Loans shall bear interest at such rate, based upon the Base
Rate, determined from time to time by PNC Bank.  If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Loan made
in an Optional Currency as provided in Section 2.11.4, shall be paid by the
Borrower in such Optional Currency.

 

4.1.1                        Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans), and Term Loans, except that no Loan to which a
Base Rate shall apply may be made in an Optional Currency:

 

(i)                                                             Base Rate
Option:  A fluctuating rate per annum (computed on the basis of a year of 360
days, and actual days elapsed, provided that, for Loans made in an Optional
Currency for which a 365 day basis is the only market practice available to the
Agent, such rate shall be calculated on the basis of a year of 365 days, for the
actual days) equal to the Base Rate plus the Applicable Margin, such interest
rate to change automatically from time to time effective as of the effective
date of each change in the Base Rate or Applicable Margin; or

 

(ii)                                                          Euro-Rate Option: 
A rate per annum (computed on the basis of a year of 360 days and actual days
elapsed, provided that, for Loans made in an Optional Currency for which a 365
day basis is the only market practice available to the Agent, such rate shall be
calculated on the basis of a year of 365 days, for the actual days) equal to the
Euro-Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in
Applicable Margin.

 

4.1.2                        Rate Quotations.

 

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the interest rates and the
applicable currency exchange rates then in effect, but it is acknowledged that
such projection shall not be

 

48

--------------------------------------------------------------------------------


 

binding on the Agent or the Lenders nor affect the rate of interest or the
calculation of Equivalent Amounts which thereafter are actually in effect when
the election is made.

 

4.2                               Interest Periods.

 

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof by delivering a Loan Request
no later than 11:00 a.m. (Pittsburgh time) at least (i) four (4) Business Days
prior to the effective date of such Interest Rate Option, with respect to an
Optional Currency Loan, and (ii) three (3) Business Days prior to the effective
date of such Interest Rate Option with respect to a Dollar Loan. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply.  Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a Euro-Rate Option:

 

4.2.1                        Amount of Borrowing Tranche.

 

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of $1,000,000.00 and not less than $5,000,000.00; and

 

4.2.2                        Renewals.

 

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

4.3                               Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

 

4.3.1                        Letter of Credit Fees, Interest Rate.

 

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

4.3.2                        Other Obligations.

 

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Interest Rate Option plus an additional two percent (2%) per annum from the time
such Obligation becomes due and payable and until it is paid in full.

 

4.3.3                        Acknowledgment.

 

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have

 

49

--------------------------------------------------------------------------------


 

become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Agent.

 

4.4                               Euro-Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.

 

4.4.1                        Unascertainable.

 

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

 

(i)                                                             adequate and
reasonable means do not exist for ascertaining such Euro-Rate, or

 

(ii)                                                          a contingency has
occurred which materially and adversely affects the London interbank eurodollar
market relating to the Euro-Rate,

 

then the Agent shall have the rights specified in Section 4.4.3 [Agent’s and
Lender’s Rights].

 

4.4.2                        Illegality; Increased Costs; Deposits Not
Available.

 

If at any time any Lender shall have determined that:

 

(i)                                                             the making,
maintenance or funding of any Loan to which a Euro-Rate Option applies has been
made impracticable or unlawful by compliance by such Lender in good faith with
the adoption of any change in any Law or any interpretation or application
thereof occurring after the Closing Date by any Official Body or with any
request or directive of any such Official Body (whether or not having the force
of Law), or

 

(ii)                                                          such Euro-Rate
Option will not adequately and fairly reflect the cost to such Lender of the
establishment or maintenance of any such Loan, or

 

(iii)                                                       after making all
reasonable efforts, deposits of the relevant amount in Dollars or in the
Optional Currency (as applicable) for the relevant Interest Period for a Loan,
or to banks generally, to which a Euro-Rate Option applies, respectively, are
not available to such Lender with respect to such Loan, or to banks generally,
in the interbank eurodollar market, then the Agent shall have the rights
specified in Section 4.4.3 [Agent’s and Lender’s Rights].

 

4.4.3                        Agent’s and Lender’s Rights.

 

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the Agent
and endorse a certificate to such notice as to the

 

50

--------------------------------------------------------------------------------


 

specific circumstances of such notice, and the Agent shall promptly send copies
of such notice and certificate to the other Lenders and the Borrower.  Upon such
date as shall be specified in such notice (which shall not be earlier than the
date such notice is given), the obligation of (i) the Lenders, in the case of
such notice given by the Agent, or (ii) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Agent shall have later notified the Borrower, or such Lender
shall have later notified the Agent, of the Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Agent makes a determination
under Section 4.4.1 [Unascertainable] and the Borrower has previously notified
the Agent of its selection of, conversion to or renewal of a Euro-Rate Option
and such Interest Rate Option has not yet gone into effect, such notification
shall be deemed to provide for the selection of, conversion to or renewal of the
Base Rate Option otherwise available with respect to such Loans.  If any Lender
notifies the Agent of a determination under Section 4.4.2 [Illegality; Increased
Costs; Deposits Not Available], the Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 5.7 [Indemnity], as to any Loan of the
Lender to which a Euro-Rate Option applies, on the date specified in such notice
either, as applicable, (a) convert such Loan to the Base Rate Option otherwise
available with respect to such Loan, or select a different Optional Currency or
Dollars, or (b) prepay such Loan in accordance with Section 5.4 [Voluntary
Prepayments, Mandatory Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

 

4.5                               Selection of Interest Rate Options.

 

If the Borrower fails to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Loans under the Euro-Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 4.2 [Interest Periods], the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option or to an Optional Currency Loan in the same Optional Currency, as
applicable, commencing upon the last day of the existing Interest Period.

 

5.                                       PAYMENTS

 

5.1                               Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee, Optional Currency Loan
Processing Fees or other fees or amounts due from the Borrower hereunder shall
be payable prior to 11:00 a.m., Pittsburgh time, on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefore shall immediately accrue.  Such
payments shall be made to the Agent at the Principal Office for the account of
PNC Bank with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans and Term Loans, in U.S.
Dollars except that payment of principal or interest shall be made in the
currency in which such Loan was made, and in immediately

 

51

--------------------------------------------------------------------------------


 

available funds, and the Agent shall promptly distribute such amounts to the
Lenders in immediately available funds, provided that in the event payments are
received by 11:00 a.m., Pittsburgh time, by the Agent with respect to the Loans
and such payments are not distributed to the Lenders on the same day received by
the Agent, the Agent shall pay the Lenders the Federal Funds Effective Rate in
the case of Loans or other amounts due in Dollars, or the Overnight Rate in the
case of Loans or other amounts due in an Optional Currency, with respect to the
amount of such payments for each day held by the Agent and not distributed to
the Lenders.  The Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated.”

 

5.2                               Pro Rata Treatment of Lenders.

 

Each borrowing of Revolving Credit Loans and the Term Loan shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option applicable to Revolving Credit Loans, the
Term Loans, and each payment or prepayment by the Borrower with respect to
principal or interest on the Revolving Credit Loans or the Term Loans, or
Commitment Fees, Letter of Credit Fees, or other fees (except for the Agent’s
Fee, the Optional Currency Loan Processing Fee or other fees payable solely for
the Agent’s account) or amounts due from the Borrower hereunder to the Lenders
with respect to the Revolving Credit Loans or the Term Loans, shall (except as
otherwise provided with respect to a Delinquent Lender and except as provided in
Section 4.4.3 [Agent’s and Lender’s Rights] in the case of an event specified in
Section 4.4 [Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available], Section 5.4.2 [Replacement of a Lender] or Section 5.5
[Additional Compensation in Certain Circumstances]) be made in proportion to the
applicable Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Lender.  Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC Bank for its own account according to
Section 2 [Revolving Credit and Swing Loan Facilities] except for such Swing
Loan borrowings that have been converted to Revolving Credit Loans in accordance
with Section 2.9 [Borrowings to Repay Swing Loans].

 

5.3                               Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each January, April, July and October after the
date hereof and on the Expiration Date or upon acceleration of the Loans. 
Interest on Loans to which the Euro-Rate Option applies shall be due and payable
in the currency in which such Loan was made on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three
(3) Months, also on the 90th day of such Interest Period. Interest on mandatory
prepayments of principal under Section 5.4.6 [Mandatory Prepayment-Currency
Fluctuations] shall be made in the currency in which such Loan was made and
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation

 

52

--------------------------------------------------------------------------------


 

shall be due and payable in the currency in which such Loan was made on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

 

5.4                               Voluntary Prepayments, Mandatory Prepayments.

 

5.4.1                        Right to Prepay.

 

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.4.2 [Replacement of a Lender] or in Section 5.5 [Additional
Compensation in Certain Circumstances]) in the currency in which such Loan was
made:

 

(i)                                                             at any time with
respect to any Loan to which the Base Rate Option applies,

 

(ii)                                                          on the last day of
the applicable Interest Period with respect to Loans to which a Euro-Rate Option
applies,

 

(iii)                                                       on the date
specified in a notice by any Lender pursuant to Section 4.4 [Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] with
respect to any Loan to which a Euro-Rate Option applies.

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. (at least three (3) Business Days
prior to the date of prepayment of Loans made in Dollars to which the Euro-Rate
Option applies, four (4) Business Days prior to the date of prepayment of Loans
made in an Optional Currency and at least one (1) Business Day prior to the date
of prepayment of Loans to which the Base Rate Option applies) or no later than
1:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans, setting
forth the following information:

 

(a)                                  the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(b)                                 a statement indicating the application of
the prepayment between the Swing Loans, Revolving Credit Loans and Term Loans;
and

 

(c)                                  the total principal amount and currency of
such prepayment, the Dollar Equivalent amount of which shall not be less than
$1,000,000.00 for any Swing Loan (or integral multiples of $500,000.00
thereabove) or not less than $5,000,000.00 (or integral multiples of
$1,000,000.00 thereabove) for any Revolving Credit Loan subject to the Euro-Rate
Option or Term Loan (regardless of the applicable Interest Rate Option), or not
less than $500,000.00 (or integral multiples of $100,000.00 thereabove) for any
Revolving Credit Loan subject to the Base Rate Option.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount

 

53

--------------------------------------------------------------------------------


 

except with respect to Revolving Credit Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made in the
currency in which such Loan was made.  Except as provided in Section 4.4.3
[Agent’s and Lender’s Rights], if the Borrower prepays a Revolving Credit Loan
or Term Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (A) first to Revolving
Credit Loans (1) to which the Base Rate Option applies, then (2) to Dollar
Revolving Credit Loans to which the Euro-Rate Option applies, and then (3) to
Optional Currency Revolving Credit Loans, then (B) to the Term Loans (1) to
which the Base Rate Option applies, and then (2) to which the Euro-Rate Option
applies. Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 5.7 [Indemnity]. Amounts prepaid on the
Revolving Credit Loans shall be available for reborrowing subject to the terms
and conditions of this Agreement. Prepayments of the Term Loans shall not be
available for reborrowing and shall be applied against installments in inverse
order of their maturity.

 

5.4.2                        Replacement of a Lender.

 

In the event any Lender (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
(ii) requests compensation under Section 5.5.1 [Increased Costs Generally] or
under Section 5.5.2 [Capital Requirements], or requires the Borrower to pay any
additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.6 [Taxes], (iii) is a Defaulting Lender, or
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.11 [Successors and Assigns], all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)                                                             the Borrower
shall have paid to the Agent the assignment fee specified in Section 11.11
[Successors and Assigns];

 

(ii)                                                          such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and Participation Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.7 [Indemnity] from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), including, without limitation,
under Section 5.5.1 [Increased Costs Generally], Section 5.5.2 [Capital
Requirements] and Section 5.6 [Taxes];

 

(iii)                                                       in the case of any
such assignment resulting from a claim for compensation under Section 5.5.1
[Increased Costs Generally] or Section 5.5.2 [Capital Requirements] or payments
required to be made pursuant to Section 5.6 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

54

--------------------------------------------------------------------------------


 

(iv)                                    such assignment does not conflict with
applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

5.4.3                        Change of Lending Office.

 

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2
[Illegality, Increased Costs; Deposits Not Available] or Section 5.5.1
[Increased Costs, Generally] with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its Lending Office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section.  Nothing in this
Section 5.4.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Agent or any Lender provided in this
Agreement.

 

5.4.4                        Voluntary Reduction of Revolving Credit
Commitments.

 

The Borrower shall have the right, upon not less than three (3) Business Days’
written irrevocable notice to the Agent provided no later than 11:00 a.m. on the
date such notice is provided, to terminate the Revolving Credit Commitments or,
from time to time, to reduce the amount of the Revolving Credit Commitments,
which notice shall specify the date and amount of any such reduction and
otherwise be substantially in the form of Exhibit 5.4.4 (a “Commitment Reduction
Notice”).  Any such reduction shall be in a minimum amount equal to
$5,000,000.00 or in integral multiples of $1,000,000.00 thereabove, provided,
that the Revolving Credit Commitments may not be reduced below the aggregate
principal amount of all Dollar Equivalent Revolving Facility Usage.  Each
reduction of Revolving Credit Commitments shall ratably reduce the Revolving
Credit Commitments of the Lenders.

 

5.4.5                        Application Among Interest Rate Options.

 

All prepayments pursuant to this Section 5.4 shall first be applied among the
Interest Rate Options to the principal amount of the Loans subject to the Base
Rate Option, then to Loans subject to a Euro-Rate Option and then to Optional
Currency Loans. In accordance with Section 5.7 [Indemnity], the Borrower shall
indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

 

5.4.6                        Mandatory Prepayment - Currency Fluctuations.

 

If on any Computation Date the Dollar Equivalent Revolving Facility Usage is
equal to or greater than 100% of the Revolving Credit Commitments as a result of
a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the

 

55

--------------------------------------------------------------------------------


 

Agent shall notify the Borrower of the same.  The Borrower shall pay or prepay
the Revolving Credit Loans (subject to Borrower’s indemnity obligations under
Section 5.4 [Voluntary Prepayments, Mandatory Prepayments] and Section 5.5
[Additional Compensation in Certain Circumstances]) within one (1) Business Day
after receiving such notice such that the Dollar Equivalent Revolving Facility
Usage shall not exceed the aggregate Revolving Credit Commitments after giving
effect to such payments or prepayments.

 

5.4.7                        Expiration Date.

 

Unless sooner paid in full in connection with the termination of the
Commitments, the Borrower shall pay all outstanding Obligations hereunder,
including without limitation, principal, interest and fees in Dollars in
immediately available funds on the Expiration Date except in the case of any
Letter of Credit Borrowing with respect to any such Letter of Credit drawn on or
after the Expiration Date which such Letter of Credit Borrowing shall be due on
demand in accordance with Section 2.10.3.4.

 

5.5                               Additional Compensation in Certain
Circumstances.

 

5.5.1                        Increased Costs Generally.  If any Change in Law
shall:

 

(i)                                                             impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Euro-Rate) or the Agent;

 

(ii)                                                          subject any Lender
or the Agent to any tax of any kind whatsoever with respect or this Agreement,
any Letter of Credit, any participation in a Letter of Credit or any Loan under
the Euro-Rate Option made by it, or change the basis of taxation of payments to
such Lender or the Agent in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 5.6 [Taxes] and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or the Agent); or

 

(iii)                                                       impose on any
Lender, the Agent or the London interbank market any other condition, cost or
expense affecting this Agreement or Loan under the Euro-Rate Option made by such
Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan under the Euro-Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Agent of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Agent hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Agent, which is provided to the Borrower with the
certificate referred to in Section 5.5.3 [Certificates for Reimbursement;
Repayment of Outstanding Loans; Borrowing of New Loans] the Borrower will pay to
such Lender or the Agent, as the case may be, in accordance with Section 5.5.3
[Certificates for Reimbursement; Repayment of Outstanding

 

56

--------------------------------------------------------------------------------


 

Loans; Borrowing of New Loans] and Section 5.5.4 [Delay in Requests] such
additional amount or amounts as will compensate such Lender or the Agent, as the
case may be, for such additional costs incurred or reduction suffered.

 

5.5.2                        Capital Requirements.

 

If any Lender or the Agent determines that any Change in Law affecting such
Lender or the Agent or any lending office of such Lender or such Lender’s or the
Agent’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Agent’s
capital or on the capital of such Lender’s or the Agent’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Agent, to a level below that which such
Lender or the Agent or such Lender’s or the Agent’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Agent’s policies and the policies of such Lender’s or the Agent’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Agent, as the case may be, in accordance with the
terms of Section 5.5.3 [Certificates for Reimbursement; Repayment of Outstanding
Loans; Borrowing of New Loans] and Section 5.5.4 [Delay in Requests] such
additional amount or amounts as will compensate such Lender or the Agent or such
Lender’s or the Agent’s holding company for any such reduction suffered.

 

5.5.3                        Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans.

 

A certificate of a Lender or the Agent setting forth the amount or amounts
necessary to compensate such Lender or the Agent or its holding company, as the
case may be, as specified in Section 5.5.1 [Increased Costs Generally],
Section 5.5.2 [Capital Requirements] or Section 5.5.5 [Additional Costs with
Respect to Loans in Optional Currencies] and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Agent, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof, subject to the provisions of
Section 5.5.5 [Additional Costs with Respect to Loans in Optional Currencies].

 

5.5.4                        Delay in Requests.

 

Failure or delay on the part of any Lender or the Agent to demand compensation
pursuant to this Section 5.5 shall not constitute a waiver of such Lender’s or
the Agent’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the Agent pursuant to this Section 5.5
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or the Agent, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Agent’s intention to claim compensation
therefore (except that, if Change in Law giving rise to such increased costs or
reductions in retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

57

--------------------------------------------------------------------------------


 

5.5.5                        Additional Costs with Respect to Loans in Optional
Currencies.

 

In the event any Lender incurs costs in complying with minimum reserve
requirements of any Official Body with respect to making or maintaining any
Loans in an Optional Currency, then upon written request of such Lender to the
Borrower (with copy to the Agent) which is accompanied by the certificate
referred in Section 5.5.3 [Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans], the Borrower will pay to the Agent
for such Lender in accordance with Section 5.5.3 [Certificate for Reimbursement;
Repayment of Outstanding Loans; Borrowing of New Loans] such additional amount
or amounts as will compensate such Lender for such additional costs incurred. At
such Lender’s option, stated in its written request, such reimbursement may be
calculated as an additional per annum rate to the interest rate applicable to
any Loan in an Optional Currency for which such costs are incurred, and payable
by the Borrower with each interest payment on such Loan.

 

5.6                               Taxes.

 

5.6.1                        Payments Free of Taxes.

 

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Documents shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.6) the Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii)  the Borrower shall
timely pay the full amount deducted to the relevant Official Body in accordance
with applicable Law.

 

5.6.2                        Payment of Other Taxes by the Borrower.

 

Without limiting the provisions of Section 5.6.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

 

5.6.3                        Indemnification by the Borrower.

 

The Borrower shall indemnify the Agent and each Lender, within ten (10) days
after demand therefore, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.6) paid by the Agent, or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes of Other Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the

 

58

--------------------------------------------------------------------------------


 

Borrower by a Lender (with copy to the Agent), or by the Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

5.6.4                        Evidence of Payments.

 

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Official Body, the Borrower shall deliver to the Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

 

5.6.5                        Status of Lenders.

 

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Notwithstanding the submission of a such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
the Agent shall be entitled to withhold United States federal income taxes at
the full 30% withholding rate if in its reasonable judgment it is required to do
so under the due diligence requirements imposed upon a withholding agent under
§1.1441-7(b) of the United States Income Tax Regulations.  Further, the Agent is
indemnified under §1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under §1441 of the Internal Revenue Code.  In addition, any Lender,
if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

 

(i)                                                             duly completed
copies of IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                        duly completed copies of IRS
Form W-8ECI,

 

59

--------------------------------------------------------------------------------


 

(iii)                                                       in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
IRS Form W-8BEN, or

 

(iv)                                                      any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

5.6.6                        Refund.

 

If the Agent or any Lender determines, in its reasonable discretion, that it has
received a refund or credit in respect of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 5.6 [Taxes], it shall as
promptly as reasonably possible pay over such refund or credit to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.6 [Taxes] with respect to the Taxes or
Other Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Official Body with respect to such refund or
credit); provided, that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Official Body) to
the Agent or such Lender in the event the Agent or such Lender is required to
repay such refund to such Official Body.  This paragraph shall not be construed
to require the Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

5.7                               Indemnity.

 

In addition to the compensation or payments required by Section 5.5 [Additional
Compensation in Certain Circumstances] or Section 5.6 [Taxes], the Borrower
shall indemnify each Lender against all liabilities, losses or expenses
(including loss of margin, any loss or expense incurred in liquidating or
employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Lender to fund or maintain Loans subject to
an Euro-Rate Option) which such Lender sustains or incurs as a consequence of
any

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which an Euro-Rate Option applies on a day other than the
last day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due),

 

(ii)                                  attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Loan Requests under Section 2.5 [Revolving Credit Loan

 

60

--------------------------------------------------------------------------------


 

Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.4 [Voluntary Prepayments, Mandatory
Prepayments],

 

(iii)                               default by the Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder, or

 

(iv)                              assignment of such Lender’s interest, rights
and obligations under this Agreement and the related Loan Documents as required
by Borrower under Section 5.4.2 [Replacement of a Lender].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

5.8                               Interbank Market Presumption.

 

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, or any Loan under the Euro-Rate Option or any Optional Currency,
each Lender and the Agent shall be presumed to have obtained rates, funding,
currencies, deposits, and the like in the applicable interbank market regardless
whether it did so or not; and, each Lender’s and Agent’s determination of
amounts payable under, and actions required or authorized by, Section 4.4
[Euro-Rate Unascertainable; Illegality, Increased Costs; Deposits Not Available]
and Section 5.7 [Indemnity] shall be calculated, at each Lender’s and Agent’s
option, as though each Lender and Agent funded each Borrowing Tranche of Loans
under the Euro-Rate Option through the purchase of deposits of the types and
maturities corresponding to the deposits used as a reference in accordance with
the terms hereof in determining the Euro-Rate applicable to such Loans, whether
in fact that is the case.

 

5.9                               Notes.

 

Upon the request of any Lender, the Revolving Credit Loans made by such Lender
may be evidenced by a Revolving Credit Note, and the Term Loans made by such
Lender may be evidenced by a Term Loan Note, each such Note dated the Closing
Date and in an amount equal to the Revolving Credit Commitment of such Lender,
in the forms of Exhibit 1.1(R) and
Exhibit 1.1(T) respectively.

 

5.10                        Settlement Date Procedures.

 

In order to minimize the transfer of funds between the Lenders and the Agent,
the Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may make
Swing Loans as provided in Section 2.2.1 [Revolving Credit Loans] hereof.  On
any Business Day, the Agent

 

61

--------------------------------------------------------------------------------


 

may notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans and the Swing Loans (each a “Required Share”).  Prior to 2:30 p.m.
(Pittsburgh time) on the date of such notice, each Lender shall pay to the Agent
the amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Agent shall pay to each Lender its Ratable Share of all
payments made by the Borrower to the Agent with respect to the Revolving Credit
Loans.  The Agent shall also effect settlement in accordance with the foregoing
sentence on the proposed Borrowing Dates for Revolving Credit Loans, on any date
where payments of principal of any Loan is required to be paid by any Loan Party
hereunder, and may at its option (and in consultation with the Borrower) effect
settlement on any other Business Day.  These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.10 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date.  The Agent
may at any time at its option for any reason whatsoever require each Lender to
pay immediately to the Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the Agent to pay
immediately to such Bank its Ratable Share of all payments made by the Borrower
to the Agent with respect to the Revolving Credit Loans.

 

5.11                        Judgment Currency.

 

5.11.1                  Currency Conversion Procedures for Judgments.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Lender
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 

5.11.2                  Indemnity in Certain Events.

 

The obligation of the Borrower in respect of any sum due from the Borrower to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

 

62

--------------------------------------------------------------------------------


 

6.                                       REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations and Warranties.

 

Except as set forth on the correspondingly numbered section of Schedule 6.1
attached hereto, the Loan Parties, jointly and severally, represent and warrant
to the Agent and each of the Lenders as follows:

 

6.1.1                        Organization and Qualification.

 

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except in jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to result in a Material Adverse Effect.

 

6.1.2                        [Intentionally Omitted.]

 

6.1.3                        Subsidiaries.

 

As of the Closing Date, Schedule 6.1 states the name of each of the Borrower’s
Subsidiaries, its jurisdiction of incorporation, and whether it is a Material
Domestic Subsidiary or a Material First Tier Foreign Subsidiary.  Schedule 6.1
also states as of the Closing Date for each Material First Tier Foreign
Subsidiary its authorized capital stock, its issued and outstanding shares and
the owners thereof if it is a corporation, its outstanding partnership interests
and owners thereof if it is a partnership and its outstanding limited liability
company interests, interests assigned to managers thereof and the voting rights
associated therewith if it is a limited liability company.  The Borrower and
each Subsidiary of the Borrower has valid title to all of the Subsidiary Shares
it purports to own, free and clear in each case of any Lien.  All Subsidiary
Shares have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Subsidiary Shares have been
made or paid, as the case may be.  As of the Closing Date, there are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares
except as indicated on Schedule 6.1.

 

6.1.4                        Power and Authority.

 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the

 

63

--------------------------------------------------------------------------------


 

Loan Documents to which it is a party, and all such actions have been duly
authorized by all necessary proceedings on its part.

 

6.1.5                        Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

6.1.6                        No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents), unless such conflict, default or breach
would not be reasonably expected to result in any Material Adverse Effect.

 

6.1.7                        Litigation.

 

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Effect.  None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would reasonably be expected to result in any Material
Adverse Effect.

 

6.1.8                        Title to Properties.

 

Each Loan Party and each Subsidiary of each Loan Party has title to or valid
leasehold interest in or other valid rights to use all properties, assets and
other rights which

 

64

--------------------------------------------------------------------------------


 

it purports to own or lease or which are reflected as owned or leased on its
books and records, except for such property where the failure to maintain such
title or interest, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and none of such property is
subject to any Lien, except Permitted Liens.

 

6.1.9                        Financial Statements.

 

(i)                                                             Historical
Statements.  The Borrower has delivered to the Agent copies of its audited
consolidated year-end financial statements for and as of the end of the fiscal
year ended December 31, 2009 (the “Annual Statements”).  In addition, the
Borrower has delivered to the Agent copies of its unaudited consolidated interim
financial statements for the fiscal year to date and as of the end of the fiscal
quarter ended June 30, 2010 (the “Interim Statements”) (the Annual and Interim
Statements being collectively referred to as the “Historical Statements”).  The
Historical Statements fairly represent the consolidated financial condition of
the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP, subject (in the case of the Interim Statements) to normal
year-end audit adjustments.

 

(ii)                                                          No Material
Adverse Change.  Since December 31, 2009, no Material Adverse Change has
occurred.

 

6.1.10                  Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 

6.1.10.1                                             General.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 2.8 [Use of Proceeds] and Section 8.1.10 [Use of Proceeds].

 

6.1.10.2                                             Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

6.1.10.3                                             Section 20 Subsidiaries.

 

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting

 

65

--------------------------------------------------------------------------------


 

period, or for thirty (30) days thereafter, Ineligible Securities being
underwritten by a Section 20 Subsidiary.

 

6.1.11                  Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished by the Borrower to the Agent
or any Lender in connection herewith or therewith, when taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  As of
the Closing Date there is no fact known to any Loan Party which would reasonably
be expected to have a Material Adverse Effect that has not been set forth in
this Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Agent and the Lenders prior to or at the date hereof
in connection with the transactions contemplated hereby.

 

6.1.12                  Taxes.

 

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  There are no agreements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
any Loan Party or Subsidiary of any Loan Party for any period.

 

6.1.13                  Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except for those which
shall have been obtained or made on or prior to the Closing Date.

 

6.1.14                  No Event of Default; Compliance with Instruments.

 

As of the Closing Date after giving effect to the borrowings or other extensions
of credit to be made on the Closing Date under or pursuant to the Loan
Documents, no Event of Default or Potential Default exists.  None of the Loan
Parties or any Subsidiaries of any Loan Party is in violation of (i) any term of
its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to

 

66

--------------------------------------------------------------------------------


 

which it is a party or by which it or any of its properties may be subject or
bound where such violation would reasonably be expected to constitute a Material
Adverse Effect.

 

6.1.15                  Patents, Trademarks, Copyrights, Licenses, Etc.

 

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others which would reasonably be expected to
result in a Material Adverse Effect.

 

6.1.16                  Insurance.

 

The policies and bonds applicable to the Loan Parties and their Subsidiaries
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Loan Parties and their
Subsidiaries taken as a whole in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

 

6.1.17                  Compliance with Laws.

 

The Loan Parties and their Subsidiaries are in compliance with all applicable
Laws (other than Environmental Laws which are specifically addressed in
Section 6.1.22 [Environmental and Safety Matters]) in all jurisdictions in which
any Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not reasonably be expected to
constitute a Material Adverse Effect.

 

6.1.18                  [Intentionally Omitted]

 

6.1.19                  Investment Companies; Regulated Entities.

 

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.”  None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

6.1.20                  Plans and Benefit Arrangements.

 

(i)                                                             The Borrower and
each other member of the ERISA Group are in compliance in all respects with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans.  There has been no Prohibited Transaction with respect
to any Benefit Arrangement or any Plan or, to the best knowledge of the
Borrower, with respect to any Multiemployer Plan or Multiple Employer Plan,
which could result in any liability

 

67

--------------------------------------------------------------------------------


 

of the Borrower or any other member of the ERISA Group.  The Borrower and all
other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto.  With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all respects their obligations under the minimum funding
standards of ERISA, (ii) have not incurred any liability to the PBGC, and
(iii) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.  All Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
applicable Law.

 

(ii)                                                          No event requiring
notice to the PBGC under Section 302(f)(4)(A) of ERISA has occurred or is
reasonably expected to occur with respect to any Plan, and no amendment with
respect to which security is required under Section 307 of ERISA has been made
or is reasonably expected to be made to any Plan.

 

(iii)                                                       Neither the Borrower
nor any other member of the ERISA Group has incurred or reasonably expects to
incur any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan.  Neither the Borrower nor any other member of the ERISA Group has
been notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Borrower, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.

 

(iv)                                                      Notwithstanding any
provision of this Agreement to the contrary, no representation or warranty
contained in this Section 6.1.20 shall apply with respect to any act or omission
described in this Section 6.1.20 that, as of the applicable date described in
Section 6.1.20 hereof, would not reasonably be expected to cause a Material
Adverse Effect.  In addition, to the extent that a Benefit Arrangement,
Multiemployer Plan or a Plan is described in Section 4(b) of ERISA, any
representation and warranty contained in this Section 6.1.20 shall be deemed to
have been made at the applicable time in accordance with the best knowledge of
Borrower.

 

6.1.21                  Employment Matters.

 

Each of the Loan Parties and each of their Subsidiaries is in compliance with
all applicable federal, state and local labor and employment Laws including
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would reasonably be
expected to result in a Material Adverse Effect.  There are no outstanding
grievances, arbitration awards or appeals arising therefrom or current or
threatened strikes, picketing, hand-billing or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which in
any case would reasonably be expected to result in a Material Adverse Effect.

 

68

--------------------------------------------------------------------------------


 

6.1.22                  Environmental and Safety Matters.

 

The Loan Parties and their Subsidiaries are in compliance with all applicable
Environmental Laws and all applicable Safety Laws except where the failure to do
so would not be reasonably expected to constitute a Material Adverse Effect. The
Loan Parties and their Subsidiaries have all Required Environmental Permits and
are in compliance with all such Required Environmental Permits, except where the
failure to do so would not be reasonably expected to constitute a Material
Adverse Effect, all such Required Environmental Permits are in full force and
effect and none of the Loan Parties has received any written notice from an
Official Body that such Official Body has or intends to suspend or revoke,
whether in whole or in part, any such Required Environmental Permit.  None of
the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, none of the Loan Parties has any reason to believe that
an Environmental Complaint might be received, and there are no pending or, to
any Loan Party’s knowledge, threatened Environmental Complaints relating to any
Loan Party or Subsidiary of any Loan Party or, to any Loan Party’s knowledge,
any prior owner, operator or occupant of any of the Properties pertaining to, or
arising out of, any Contamination, Remedial Actions or violations of
Environmental Laws or Required Environmental Permits.  None of the Loan Parties
or any Subsidiaries of any Loan Party has received any Safety Complaint, none of
the Loan Parties has any reason to believe that a Safety Complaint might be
received and there are no pending or, to any Loan Party’s knowledge, threatened
Safety Complaints relating to any Loan Party or Subsidiary of any Loan Party.

 

6.1.23                  Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party except Indebtedness of such Loan Party to the extent secured by
Permitted Liens.  There is no Lien upon or with respect to any of the properties
or income of any Loan Party or Subsidiary of any Loan Party which secures
indebtedness or other obligations of any Person except for Permitted Liens.

 

6.1.24                  Anti-Terrorism Laws.

 

6.1.24.1                     General.

 

None of the Loan Parties nor any of their Subsidiaries nor to the best knowledge
of the Loan Parties no Affiliate of any Loan Party, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, except
where such violation is not reasonably likely to constitute a Material Adverse
Effect or expose the Agent or any Lender to liability.

 

69

--------------------------------------------------------------------------------


 

6.1.24.2     Executive Order No. 13224.

 

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Bank is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 

(vi)          a person or entity who is affiliated or associated with a person
or entity listed above.

 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

6.1.25     Solvency.

 

The Loan Parties, taken as a whole, are Solvent after giving effect to the
transactions contemplated by the Loan Documents and the incurrence of all
Indebtedness and all other Obligations.

 

6.1.26     Security Interests.

 

The Liens and security interests granted to the Agent pursuant to the Pledge
Agreement in the Pledged Collateral constitute and will continue to constitute
Prior Security Interests under the Uniform Commercial Code as in effect in each
applicable jurisdiction (the “Uniform Commercial Code”) or other applicable Law
entitled to all the rights,

 

70

--------------------------------------------------------------------------------


 

benefits and priorities provided by the Uniform Commercial Code or such Law. 
Upon the filing of financing statements relating to said security interests in
each office and in each jurisdiction where required in order to perfect the
security interests described above, taking possession of any stock certificates
or other certificates evidencing the Pledged Collateral, all such action as is
necessary or advisable to establish such rights of the Agent will have been
taken, and there will be upon execution and delivery of the Pledge Agreement,
such filings and such taking of possession, no necessity for any further action
in order to preserve, protect and continue such rights, except the filing of
continuation statements with respect to such financing statements within six
months prior to each five-year anniversary of the filing of such financing
statements.  All filing fees and other expenses in connection with each such
action have been or will be paid by the Borrower.

 

6.1.27     Status of the Pledged Collateral.

 

All the Subsidiary Shares, Partnership Interests or LLC Interests included in
the Pledged Collateral to be pledged pursuant to the Pledge Agreement are or
will be upon issuance validly issued and nonassessable and owned beneficially
and of record by the pledgor free and clear of any Lien or restriction on
transfer, except as otherwise provided by the Pledge Agreement and except as the
right of the Agent to dispose of the Shares, Partnership Interests or LLC
Interests may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws.

 

6.2          Continuation of Representations.

 

The Loan Parties make the representations and warranties in this Section 6 on
the date hereof and on the Closing Date and each date thereafter on which a Loan
is made or a Letter of Credit is issued as provided in and subject to
Section 7.1 [First Loans and Letters of Credit] and Section 7.2 [Each Additional
Loan or Letter of Credit].

 

6.3          Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

7.             CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be

 

71

--------------------------------------------------------------------------------


 

performed hereunder at or prior to the making of any such Loans or issuance of
such Letters of Credit and to the satisfaction of the following further
conditions:

 

7.1          First Loans and Letters of Credit.

 

On the Closing Date:

 

7.1.1       Officer’s Certificate.

 

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Agent for the benefit of each Lender a certificate of each of the Loan
Parties, dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or Senior Vice President of each of the Loan
Parties, to each such effect.

 

7.1.2       Secretary’s Certificate.

 

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

 

(i)                    all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents;

 

(ii)                   the names of the officer or officers authorized to sign
this Agreement and the other Loan Documents and the true signatures of such
officer or officers and specifying the Authorized Officers permitted to act on
behalf of each Loan Party for purposes of this Agreement and the true signatures
of such officers, on which the Agent and each Bank may conclusively rely; and

 

(iii)                  no change to its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement since the certification with respect thereto delivered to the Agent by
each Loan Party as of the Original Closing Date, together with certificates from
the appropriate state officials as to the continued existence and good standing
of each Loan Party in each state where organized, where significant assets are
located or where significant business is being conducted.

 

72

--------------------------------------------------------------------------------


 

7.1.3       Delivery of Loan Documents.

 

This Agreement and the Notes shall have been duly executed and delivered to the
Agent for the benefit of the Lenders.

 

7.1.4       Opinion of Counsel.

 

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of Drinker Biddle & Reath LLP, counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to the Agent),
dated the Closing Date and in form and substance satisfactory to the Agent and
its counsel:

 

(i)            as to the matters set forth in Exhibit 7.1.4; and

 

(ii)           as to such other matters incident to the transactions
contemplated herein as the Agent may reasonably request.

 

7.1.5       Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent, and the Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Agent, as the Agent may reasonably request.

 

7.1.6       Payment of Fees.

 

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid the fees
accrued through the Closing Date and the costs and expenses for which the Agent
and the Lenders are entitled to be reimbursed.

 

7.1.7       Consents.

 

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

 

7.1.8       Officer’s Certificate Regarding MACs; Solvency.

 

Since December 31, 2009, no Material Adverse Change shall have occurred and no
Loan Party shall be a party to any material litigation not otherwise disclosed
in the Historical Statements. After giving effect to the consummation of the
transactions under the Loan Documents and the incurrence of all Indebtedness and
all other Obligations, each Borrower and each other Loan Party, respectively, is
Solvent.   There shall have been delivered to the Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Chief

 

73

--------------------------------------------------------------------------------


 

Financial Officer of the Borrower and the President or Senior Vice President of
each Loan Party as to each matter which is the subject of this Section 7.1.8.

 

7.1.9       No Violation of Laws.

 

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party, the Agent or any of the
Lenders.

 

7.1.10     No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

7.1.11     Compliance Certificate.

 

A duly completed Compliance Certificate as of the last day of the fiscal quarter
of the Borrower ended June 30, 2010, signed by an Authorized Officer of the
Borrower.

 

7.1.12     Lien Searches.

 

The Agent shall have received searches under the Uniform Commercial Code against
each Loan Party and each Material Domestic Subsidiary of each Loan Party, in
each case as reasonably required by the Agent, in the jurisdiction of each such
Person’s formation and the results of such searches shall be satisfactory in
form, scope and substance to the Agent.

 

7.1.13     Filing Receipts.

 

The Agent shall have received copies of all filing receipts and acknowledgments
issued by any governmental authority to evidence any recordation or filing
necessary to perfect the Lien of the Agent on the Pledged Collateral or other
satisfactory evidence of such recordation and filing.

 

7.1.14     Insurance.

 

The Agent shall have received evidence that the Borrower has adequate insurance
required to be maintained by the Agreement, in full force and effect, in
amounts, from insurers and with terms acceptable to the Agent in its reasonable
discretion.

 

74

--------------------------------------------------------------------------------


 

7.1.15     Other Conditions.

 

The Loan Parties shall have satisfied such other conditions as the Agent may
reasonably request.

 

7.2          Each Additional Loan or Letter of Credit.

 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit:  the representations and warranties
of the Loan Parties contained in Section 6 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks; and the Borrower
shall have delivered to the Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 

8.             COVENANTS

 

8.1          Affirmative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

8.1.1       Preservation of Existence, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

 

8.1.2       Payment of Liabilities, Including Taxes, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date

 

75

--------------------------------------------------------------------------------


 

on which penalties attach thereto, except to the extent that such liabilities,
including taxes, assessments or charges, are being contested in good faith and
by appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to discharge any such
liabilities would not be reasonably expected to result in a Material Adverse
Effect.

 

8.1.3       Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

 

8.1.4       Maintenance of Properties and Leases.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

8.1.5       Maintenance of Patents, Trademarks, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would reasonably be expected to constitute a Material Adverse
Effect.

 

8.1.6       Visitation Rights.

 

Upon reasonable prior notice to the Borrower and the Agent and during normal
business hours and in a manner that will not interfere with its business
operations, each Loan Party shall, and shall cause each of its Subsidiaries to,
permit any of the officers or authorized employees or representatives of the
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request.  In the event
any Lender desires to conduct an audit of any Loan Party, such Lender shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent.

 

76

--------------------------------------------------------------------------------


 

8.1.7       Keeping of Records and Books of Account.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

8.1.8       Plans and Benefit Arrangements.

 

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where the failure to do so,
alone or in conjunction with any other failure, would not reasonably be expected
to result in a Material Adverse Effect.  Without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to Plans, Benefit
Arrangements and Multiemployer Plans, except where the failure to do so, alone
or in conjunction with any other failure, would not reasonably be expected to
result in a Material Adverse Effect.

 

8.1.9       Compliance with Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws and all Safety Laws, in
all respects, provided that it shall not be deemed to be a violation of this
Section 8.1.9 if any failure to comply with any Law would not result in fines,
penalties, Remedial Actions, costs, other similar liabilities or injunctive
relief which in the aggregate would not reasonably be expected to constitute a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Loan Party shall, and shall cause each of its Subsidiaries to, obtain, maintain,
renew and comply with all Environmental Permits applicable to their respective
operations and activities, provided that it shall not be deemed to be a
violation of this Section 8.1.9 if any failure to do so would not result in
cease and desist orders or fines, penalties or other similar liabilities or
injunctive relief which in the aggregate would not reasonably be expected to
constitute a Material Adverse Effect.

 

8.1.10     Use of Proceeds.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only to retire Indebtedness existing on the Closing Date, for general corporate
purposes of the Borrower (including to fund the Borrower’s buy-back of the
Borrower’s stock) and for working capital of the Borrower.  The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

 

77

--------------------------------------------------------------------------------


 

8.1.11     [Intentionally Omitted]

 

8.1.12     Tax Shelter Regulations.

 

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (i) notify the Agent thereof, and (ii) deliver to the Agent a duly
completed copy of IRS Form 8886 or any successor form.  If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

 

8.1.13     Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law, except where the failure to do so is not reasonably likely
to constitute a Material Adverse Effect or expose the Agent or any Lender to
liability.  The Borrower shall deliver to Lenders any certification or other
evidence reasonably requested from time to time by any Lender in its sole
discretion, confirming Borrower’s compliance with this Section 8.1.13.

 

8.1.14     Further Assurances.

 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Agent’s Lien on and Prior Security Interest in the Pledged
Collateral as a continuing first priority perfected Liens and shall do such
other acts and things as the Agent in its sole discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Pledged Collateral.

 

8.2          Negative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

78

--------------------------------------------------------------------------------


 

8.2.1       Indebtedness.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i)            Indebtedness under the Loan Documents;

 

(ii)           Existing Indebtedness as set forth on Schedule 8.2.1 (including
any extensions, renewals, refinancings or replacements thereof, provided there
is no increase in the amount thereof or other significant change in the terms
thereof unless otherwise specified on Schedule 8.2.1);

 

(iii)          Indebtedness secured by Purchase Money Security Interests or
Indebtedness in respect of Capital Leases, so long as the Indebtedness permitted
by this clause (iii) does not exceed in the aggregate at any time outstanding
$50,000,000.00;

 

(iv)          Indebtedness of a Loan Party or a Subsidiary of a Loan Party to
any Loan Party or to any Subsidiary of a Loan Party;

 

(v)           Any Lender-Provided Hedge or other Hedge approved by the Agent;

 

(vi)          Other unsecured Indebtedness so long as (i) after giving effect
thereto the Loan Parties are in compliance with Section 8.2.15 [Maximum Leverage
Ratio] (with, for purposes of determining such pro-forma compliance with the
Leverage Ratio:  (a) Consolidated EBITDA determined as of the fiscal quarter
most recently ended for which financial statements in accordance with
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements], as the case may be, and the related compliance
certificate in accordance with Section 8.3.3 [Certificate of the Borrower] have
been delivered to the Agent, and (b) Total Debt determined as of the date of
incurrence or issuance of the Indebtedness proposed to be incurred after giving
effect thereto), (ii) the covenants and events of default included in the
agreements, instruments and other documents evidencing such Indebtedness shall
be no more restrictive than the terms of the Credit Agreement, and (iii) no
portion of the principal amount thereof shall amortize or otherwise be payable,
repurchased, redeemed or defeased prior to the date which is one hundred (100)
days after the Expiration Date;

 

(vii)         Indebtedness of the Borrower or any of its Subsidiaries arising
from the honoring by a financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(viii)        Indebtedness secured by Liens permitted by clause (x) of the
definition of Permitted Liens, so long as the aggregate amount of such
Indebtedness of the Borrower and its Subsidiaries outstanding at any time does
not exceed twenty percent (20%) of Consolidated Net Worth;

 

(ix)          Indebtedness in respect of Cash Pooling Obligations; and

 

79

--------------------------------------------------------------------------------

 


 

(x)           any Guaranty permitted by Section 8.2.3 [Guaranties].

 

8.2.2       Liens.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

8.2.3       Guaranties.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties permitted hereunder, (ii) any Guaranty issued
in connection with or related to the business of the Loan Parties and their
Subsidiaries, providing for indemnification or holding harmless another Person,
(iii) any Guaranty issued in connection with or related to the business of the
Loan Parties and their Subsidiaries, to assure the payment or performance of
ordinary course obligations of any Loan Party or any Subsidiary of any Loan
Party, or (iv) any Guaranty in the ordinary course of business of the Cash
Pooling Obligations.

 

8.2.4       Loans and Investments.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

(i)            trade credit extended on usual and customary terms in the
ordinary course of business;

 

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)          Permitted Investments;

 

(iv)          loans, advances and investments in other Loan Parties or in
Subsidiaries;

 

(v)           Investments by the Loan Parties and their Subsidiaries in any
Person (other than a Loan Party or any Subsidiary) so long as (a) the Person in
which the Investment is made is engaged in a line of business permitted by
Section 8.2.10 [Continuation of

 

80

--------------------------------------------------------------------------------


 

or Change in Business], and (b) after giving effect to each Investment in any
Person, no Potential Default or Event of Default shall exist or be continuing;

 

(vi)          so long as after giving effect thereto no Potential Default or
Event of Default shall exist or be continuing, any transaction, event, agreement
or liability to perform described in the first paragraph of this Section 8.2.4
(i.e. such first paragraph being the paragraph immediately before item (i) of
this Section 8.2.4) that directly involves any Benefit Plans;

 

(vii)         any acquisition constituting a Permitted Acquisition which is
consummated in accordance with Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions];

 

(viii)        those Investments set forth on Schedule 8.2.4;

 

(ix)          any consideration received in the form of property, equity
interests, securities, notes or otherwise in connection with any disposition of
assets permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries]; and

 

(x)           any repurchase by the Borrower or any Subsidiary of the Borrower
of capital stock which has been issued by such repurchaser thereof so long as
after giving effect thereto no Potential Default or Event of Default shall exist
or be continuing.

 

8.2.5       [Intentionally Omitted].

 

8.2.6       Liquidations, Mergers, Consolidations, Acquisitions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

 

(i)            any Loan Party may consolidate or merge into another Loan Party,
provided, however, in the case of any merger or consolidation involving the
Borrower, the Borrower shall be the survivor thereof;

 

(ii)           any Domestic Subsidiary of the Borrower may consolidate or merge
into another Domestic Subsidiary of the Borrower and any Foreign Subsidiary of
the Borrower may consolidate or merge into the Borrower or any other Subsidiary
of the Borrower, so long as in the case of any consolidation or merger involving
any Loan Party, such Loan Party shall be the survivor thereof;

 

(iii)          any Subsidiary which is not a Material Subsidiary may dissolve,
liquidate or wind-up its affairs; and

 

(iv)          any Loan Party or any Subsidiary of any Loan Party may acquire,
whether by purchase or by merger, (a) all of the ownership interests of another
Person or

 

81

--------------------------------------------------------------------------------


 

(b) substantially all of assets of another Person or of a business or division
of another Person (each a “Permitted Acquisition”), provided that each of the
following requirements is met:

 

(A)          if the Loan Parties are acquiring the ownership interests in such
Person, such Person, if a Material Domestic Subsidiary, shall execute a
Guarantor Joinder and join this Agreement as a Guarantor pursuant to
Section 11.18 [Joinder of Guarantors] on or before the date of such Permitted
Acquisition and if the Loan Parties are acquiring the ownership interests of a
Material First Tier Foreign Subsidiary, then 65% of such equity interests shall
be pledged to the Agent for the benefit of the Lenders on a first priority
perfected basis pursuant to a Pledge Agreement on the date of such Permitted
Acquisition;

 

(B)          the Loan Parties, such Person and its owners, as applicable, shall
comply with Section 11.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

 

(C)          the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Agent written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

 

(D)          the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be permitted
by Section 8.2.10 [Continuation of or Change in Business];

 

(E)           no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition;

 

(F)           the Borrower shall demonstrate that it shall be in compliance with
the covenants contained in Section 8.2.15 [Maximum Leverage Ratio] and
Section 8.2.16 [Minimum Interest Coverage Ratio] after giving effect to such
Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition,
combining the stockholders equity (or similar equity) of the Person to be
acquired with Consolidated Net Worth, but excluding income earned or expenses
incurred by the Person, business or assets to be acquired prior to the date of
such

Permitted Acquisition), by delivering on or before the date of such Permitted
Acquisition a certificate in the form of Exhibit 8.2.6 evidencing such
compliance; and

 

(G)          if requested by the Agent, the Loan Parties shall deliver to the
Agent copies of any material agreements entered into or proposed to be entered
into by such Loan Parties in connection with such Permitted Acquisition,
together with such other information about such Person or its assets as any Loan
Party may reasonably require.

 

8.2.7       Dispositions of Assets or Subsidiaries.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,

 

82

--------------------------------------------------------------------------------


 

voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 

(i)            transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)           any sale, transfer or lease of assets in the ordinary course of
business which are obsolete or no longer necessary or required in the conduct of
such Loan Party’s or such Subsidiary’s business;

 

(iii)          any sale, transfer or lease of assets by any wholly owned
Subsidiary of a Loan Party to another Loan Party;

 

(iv)          any sale, transfer or lease of assets by any Loan Party (other
than the Borrower) to any other Loan Party;

 

(v)           any sale, transfer or lease of assets constituting an Investment
permitted under Section 8.2.4(v);

 

(vi)          any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
ordinary course of business;

 

(vii)         any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vi) above, provided that
(a) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, and (b) the aggregate net book value of all assets
so sold by the Loan Parties and their Subsidiaries shall not exceed in any
fiscal year 25% of the Consolidated Net Worth of the Loan Parties and their
Subsidiaries;

 

(viii)        any sale, transfer or lease of any Investment set forth on
Schedule 8.2.4; or

 

(ix)          any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (viii) above, which is
approved by the Required Lenders.

 

8.2.8       [Intentionally Omitted].

 

8.2.9       Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiary other than (i) any
Material Domestic Subsidiary which has joined this Agreement as a Guarantor on
the Closing Date; (ii) any Material Domestic Subsidiary formed after the Closing
Date which joins this Agreement as

 

83

--------------------------------------------------------------------------------


 

a Guarantor pursuant to Section 11.18 [Joinder of Guarantors], (iii) any
Material First Tier Foreign Subsidiary existing on the Closing Date so long as
65% of the equity interests of such Material First Tier Foreign Subsidiary have
been pledged to the Agent for the benefit of the Agent and the Lenders on a
first priority perfected basis, (iv) any Material First Tier Foreign Subsidiary
formed or acquired after the Closing Date so long as 65% of the equity interests
of such Material First Tier Foreign Subsidiary have been pledged to the Agent
for the benefit of the Agent and the Lenders on a first priority perfected basis
and otherwise in accordance with the requirements of Section 11.18 [Joinder of
Guarantors], and (v) any other Subsidiary which is not the subject of the
immediately preceding clauses (i) through (iv) of this Section 8.2.9.  Each of
the Loan Parties and their Subsidiaries shall not become or agree to (a) become
a general or limited partner in any general or limited partnership, except that
the Loan Parties or their Subsidiaries may be general or limited partners in
other Loan Parties and in Subsidiaries of other Loan Parties or in any Person in
which an Investment is made as permitted by Sections 8.2.4(v), (vi), (vii),
(viii) or (ix), (b) become a member or manager of, or hold a limited liability
company interest in, a limited liability company, except that the Loan Parties
or their Subsidiaries may be members or managers of, or hold limited liability
company interests in, other Loan Parties and in Subsidiaries of other Loan
Parties or in any Person in which an Investment is made as permitted by
Sections 8.2.4(v), (vi), (vii), (viii) or (ix), or (c) become a joint venturer
or hold a joint venture interest in any joint venture, except that the Loan
Parties or their Subsidiaries may hold a joint venture interest in any Person in
which an Investment is made as permitted by Sections 8.2.4(v), (vi), (vii),
(viii) or (ix).

 

8.2.10     Continuation of or Change in Business.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than:  (i) the businesses in which the Borrower
(whether directly or through one or more of its Subsidiaries) engages in on the
Closing Date, (ii) similar or related businesses (including, without limitation,
similar or related businesses that serve the industries which purchase or use
goods manufactured or processed or services rendered by, any business in which
the Borrower is then permitted to engage (whether directly or through one or
more of its Subsidiaries), pursuant to this Section 8.2.10, or (iii) businesses
incidental to the foregoing.

 

8.2.11     Plans and Benefit Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances, would result in liability under ERISA or otherwise
violate ERISA, except where any such transaction, liability or violation, alone
or in conjunction with any other circumstances or set of circumstances, would
not reasonably be expected to result in a Material Adverse Effect.

 

84

--------------------------------------------------------------------------------


 

8.2.12     Fiscal Year.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

 

8.2.13     Changes in Organizational Documents.

 

The Borrower shall not amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws, or
other organizational documents without obtaining the prior written consent of
the Required Lenders in the event any such amendment would be adverse in any
material respect to the Lenders.

 

8.2.14     [Intentionally Omitted]

 

8.2.15     Maximum Leverage Ratio.

 

The Loan Parties shall not at any time permit the Leverage Ratio calculated as
of the end of each fiscal quarter to exceed 2.50 to 1.00.

 

8.2.16     Minimum Interest Coverage Ratio.

 

The Loan Parties shall not permit the Interest Coverage Ratio calculated as of
the end of each fiscal quarter to be less than 3.00 to 1.00.

 

8.3          Reporting Requirements.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

 

8.3.1       Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, retained earnings, and cash flows for the fiscal quarter then ended and
the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.  The Loan Parties will be deemed

 

85

--------------------------------------------------------------------------------


 

to have complied with the delivery requirements of this Section 8.3.1 if within
forty-five (45) days after the end of their fiscal quarter, the Borrower
delivers to the Agent and each of the Lenders a copy of its Form 10-Q as filed
with the SEC and the financial statements contained therein meets the
requirements described in this Section.

 

8.3.2       Annual Financial Statements.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally or regionally recognized standing reasonably satisfactory to the
Agent.  The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.  The Loan Parties will be deemed to have complied with the
delivery requirements of this Section 8.3.2 if within ninety (90) days after the
end of their fiscal year, the Borrower delivers to the Agent and each of the
Lenders a copy of its Annual Report and Form 10-K as filed with the SEC and the
financial statements and certification of public accountants contained therein
meets the requirements described in this Section.

 

8.3.3       Certificate of the Borrower.

 

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Section 8.3.1 [Quarterly Financial
Statements] and Section 8.3.2 [Annual Financial Statements], a certificate (each
a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower, in the form of
Exhibit 8.3.3, to the effect that (i) except as described pursuant to
Section 8.3.4 [Notice of Default] the representations and warranties of the
Borrower contained in Section 6 [Representations and Warranties] and in the
other Loan Documents are true on and as of the date of such certificate with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time) and the Loan Parties have performed and
complied with all covenants and conditions hereof, (ii) no Event of Default or
Potential Default exists and is continuing on the date of such certificate
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements with all financial covenants contained
in Section 8.2 [Negative Covenants], (iv) listing each First Tier Foreign
Subsidiary and each Domestic Subsidiary formed or acquired during the fiscal
quarter or fiscal year, as the case may be, covered by such Compliance
Certificate and also indicating whether such Subsidiary is a Material
Subsidiary, (v) listing each Person in which an Investment has been

 

86

--------------------------------------------------------------------------------


 

made during such fiscal quarter or fiscal year, with respect to which Person, as
provided herein in the definition of Subsidiary, the Loan Parties have elected
that such Person shall not be a Subsidiary, and (vi) setting forth a list of any
dispositions, transfers or sales of any asset or related assets during such
fiscal quarter or fiscal year if the net book value of the assets so disposed,
transferred or sold equals or exceeds 10% of Consolidated Net Worth as of such
quarter end or fiscal year end.

 

8.3.4       Notice of Default.

 

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which the such Loan Party proposes to take with respect thereto.

 

8.3.5       Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, which relate to any of
the Pledged Collateral or which if adversely determined would reasonably be
expected to constitute a Material Adverse Effect.

 

8.3.6       Agreements Regarding Pledged Collateral.

 

Upon the request of the Agent, the Loan Parties shall provide to the Agent a
list of the shareholder agreements, partnership agreements, operating agreements
or other similar agreements applicable to the Pledged Collateral, together with
a true and complete copy of each such agreement.

 

8.3.7       Budgets, Forecasts, Other Reports and Information.

 

Promptly upon their becoming available to the Borrower:

 

(i)            the annual budget (including a detailed budget of revenue and
expenses) and any forecasts or projections of the Borrower, to be supplied prior
to commencement of the fiscal year to which any of the foregoing may be
applicable,

 

(ii)           any reports including management letters submitted to the
Borrower by independent accountants in connection with any annual, interim or
special audit,

 

(iii)          any reports, notices or proxy statements generally distributed by
the Borrower to its stockholders on a date no later than the date supplied to
such stockholders,

 

(iv)          regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,

 

87

--------------------------------------------------------------------------------


 

(v)           a copy of any order, which is material and adverse to the Borrower
or any Subsidiary of the Borrower, in any proceeding to which the Borrower or
any of its Subsidiaries is a party issued by any Official Body, and

 

(vi)          such other reports and information as any of the Lenders may from
time to time reasonably request.  The Borrower shall also notify the Lenders
promptly of the enactment or adoption of any Law which may result in a Material
Adverse Effect.

 

8.3.8       Tax Shelter Provisions.

 

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a “reportable
transaction” as provided in Section 8.1.12 [Tax Shelter Regulations]

 

(i)            a written notice of such intention to the Agent; and

 

(ii)           a duly completed copy of IRS Form 8886 or any successor form.

 

8.3.9       Notices Regarding Plans and Benefit Arrangements.

 

8.3.9.1                Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i)        any Reportable Event with respect to the Borrower or any other member
of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),

 

(ii)       any Prohibited Transaction which could subject the Borrower or any
other member of the ERISA Group to a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue
Code in connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

 

(iii)      any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

 

(iv)      any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

 

(v)       any cessation of operations (by the Borrower or any other member of
the ERISA Group) at a facility in the circumstances described in
Section 4062(e) of ERISA,

 

88

--------------------------------------------------------------------------------


 

(vi)      withdrawal by the Borrower or any other member of the ERISA Group from
a Multiple Employer Plan,

 

(vii)     a failure by the Borrower or any other member of the ERISA Group to
make a payment to a Plan required to avoid imposition of a Lien under
Section 302(f) of ERISA,

 

(viii)    the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(ix)      any change in the actuarial assumptions or funding methods used for
any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

8.3.9.2    Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (i) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(ii) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

8.3.9.3                Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

9.         DEFAULT

 

9.1          Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

89

--------------------------------------------------------------------------------

 


 

9.1.1                     Payments Under Loan Documents.

 

The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan , Reimbursement Obligation or
Letter of Credit Borrowing or any other amount owing hereunder or under the
other Loan Documents within three (3) Business Days after such interest or other
amount becomes due in accordance with the terms hereof or thereof;

 

9.1.2                     Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

9.1.3                     Breach of Negative Covenants or Visitation Rights.

 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights] or Section 8.2 [Negative
Covenants];

 

9.1.4                     Breach of Other Covenants.

 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any officer of any Loan Party becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of the Loan Parties as determined by the Agent in its
reasonable discretion);

 

9.1.5                     Defaults in Other Agreements or Indebtedness.

 

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Material Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in a principal amount in excess of
$30,000,000.00 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;

 

9.1.6                     Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of
$30,000,000.00 in the aggregate (to the extent not paid or covered by insurance
from a reputable

 

90

--------------------------------------------------------------------------------


 

carrier who has not previously denied coverage) shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of sixty
(60) days from the date of entry;

 

9.1.7                     Loan Document Unenforceable.

 

Any material provision of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby;

 

9.1.8                     Uninsured Losses; Proceedings Against Assets.

 

Any material portion of the Loan Parties’ or any of their Material Subsidiaries’
assets are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within sixty
(60) days thereafter;

 

9.1.9                     Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $30,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties’ or any of their Material Subsidiaries’ assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency, including the PBGC, or any taxes
or debts owing at any time or times hereafter to any one of these becomes
payable and the same is not paid within thirty (30) days after the same becomes
payable, except for so long as the same is being contested in good faith in
appropriate proceedings which have the effect of staying any enforcement action
thereon and provided that such Loan Party has provided adequate bond or
established appropriate reserves;

 

9.1.10              Insolvency.

 

Any Loan Party or any Material Subsidiary of a Loan Party ceases to be Solvent
or admits in writing its inability to pay its debts as they mature;

 

9.1.11              Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs:  (i) any Reportable Event, which the Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or

 

91

--------------------------------------------------------------------------------


 

liquidate any Plan; and, in the case of the occurrence of (i), (ii), (iii) or
(iv) above, the Required Lenders determine in good faith that the amount of the
Borrower’s liability is likely to exceed 10% of its Consolidated Net Worth;
(v) the Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan; (vi) the Borrower or
any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under Section 307 of ERISA; (vii) the
Borrower or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan; (viii) the Borrower or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), the Required Lenders determine in good faith that any
such occurrence would be reasonably likely to materially and adversely affect
the total enterprise represented by the Borrower and the other members of the
ERISA Group;

 

9.1.12              Cessation of Business.

 

Any Loan Party or any Material Subsidiary of a Loan Party (i) ceases to conduct
its business as contemplated, except as expressly permitted under Section 8.2.6
[Liquidations, Mergers, Etc.] or Section 8.2.7 [Disposition of Assets or
Subsidiaries], or (ii) is enjoined, restrained or in any way prevented by court
order from conducting all or any material part of its business and such
injunction, restraint or other preventive order is not dismissed within sixty
(60) days after the entry thereof, if, in the case of either clause (i) or
clause (ii), such event would likely constitute a Material Adverse Change,
either alone or when combined with any previous events described in either
clause (i) or clause (ii) or both;

 

9.1.13              Change of Control.

 

Any person or group of persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) 30% or more of the voting capital stock of the Borrower;

 

9.1.14              Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of a Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or any Material Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

 

92

--------------------------------------------------------------------------------


 

9.1.15              Voluntary Proceedings.

 

Any Loan Party or any Material Subsidiary of a Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

9.2                               Consequences of Event of Default.

 

9.2.1                     Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.

 

If an Event of Default specified under Sections 9.1.1 through 9.1.13 shall occur
and be continuing, the Lenders and the Agent shall be under no further
obligation to make Loans or issue Letters of Credit, as the case may be, and the
Agent may, and upon the request of the Required Lenders, shall by written notice
to the Borrower, take one or both of the following actions:  (i) terminate the
Commitments and thereupon the Commitments shall be terminated and of no further
force and effect, or (ii) declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrower to, and the Borrower
shall thereupon, deposit in a non-interest-bearing account with the Agent,
access to which shall be limited to the Agent only, as cash collateral for its
Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent and the Lenders,
and grants to the Agent and the Lenders a security interest in, all such cash as
security for such Obligations.  Upon the curing of all existing Events of
Default to the satisfaction of the Required Lenders, the Agent shall return such
cash collateral to the Borrower; and

 

9.2.2                     Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under Section 9.1.14 [Involuntary Proceedings]
or Section 9.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Lenders shall
be under no further obligations to make Revolving Credit Loans hereunder, PNC
Bank shall be under no further obligation to make Swing Loans hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable,

 

93

--------------------------------------------------------------------------------


 

without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

 

9.2.3                     Set-off.

 

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 10.11 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Lender or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Lender or participant or such branch, Subsidiary or Affiliate.  Such right shall
exist whether or not any Lender or the Agent shall have made any demand under
this Agreement or any other Loan Document, whether or not such debt owing to or
funds held for the account of the Borrower or such other Loan Party is or are
matured or unmatured and regardless of the existence or adequacy of any
Guaranty, any Pledged Collateral or any other security, right or remedy
available to any Lender or the Agent; and

 

9.2.4                     Intentionally Omitted.

 

9.2.5                     Application of Proceeds; Collateral Sharing.

 

9.2.5.1        Application of Proceeds.

 

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from any sale or other
disposition of the Pledged Collateral, or any part thereof, or the exercise of
any remedy by the Agent, shall be applied as follows:

 

(i)        first, to reimburse the Agent and the Lenders for out-of-pocket
costs, expenses and disbursements, including reasonable attorneys’ and
paralegals’ fees and legal expenses, incurred by the Agent or the Lenders in
connection with realizing on the Pledged Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Agent or the Lenders for the reasonable
maintenance, preservation, protection or enforcement of, or realization upon,
the Pledged

 

94

--------------------------------------------------------------------------------


 

Collateral, including advances for taxes, insurance, repairs and the like and
reasonable expenses incurred to sell or otherwise realize on, or prepare for
sale or other realization on, any of the Pledged Collateral.

 

(ii)       second, to the repayment of all Obligations then due and unpaid of
the Loan Parties to the Agent and the Lenders (including without limitation PNC
Bank as Swing Loan Lender) incurred under this Agreement or any of the other
Loan Documents or a Lender-Provided Hedge, whether of principal, interest, fees,
expenses or otherwise, in such manner as the Agent may determine in its
discretion; and

 

(iii)      the balance, if any, as required by Law.

 

9.2.5.2        Collateral Sharing.

 

All Liens granted under any Loan Document (the “Collateral Documents”) shall
secure ratably and on a pari passu basis (i) the Obligations in favor of the
Agent and the Lenders (including without limitation PNC Bank as Swing Loan
Lender) hereunder, and (ii) the Obligations incurred by any of the Loan Parties
in favor of any Lender which provides a Lender-Provided Hedge (the “IRH
Provider”).  The Agent under the Collateral Documents shall be deemed to serve
as the collateral agent (the “Collateral Agent”) for itself, the IRH Provider,
and the Lenders (including without limitation PNC Bank as Swing Loan Lender)
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Agent (or the Banks under this Agreement to the extent
that this Agreement or any other Loan Documents empowers the Lenders to direct
the Agent), as to all matters relating to the collateral under the Collateral
Documents, including the maintenance and disposition thereof.  No IRH Provider
(except in its capacity as a Lender hereunder) shall be entitled or have the
power to direct or instruct the Collateral Agent on any such matters or to
control or direct in any manner the maintenance or disposition of the collateral
under the Collateral Documents.

 

9.2.6                     Other Rights and Remedies.

 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under the Uniform Commercial Code or other applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law.  The Agent may, and upon the request of the Required Lenders
shall, exercise all post-default rights granted to the Agent and the Lenders
under the Loan Documents or applicable Law.

 

9.2.7                     Notice of Sale.

 

Any notice required to be given by the Agent or any Lender of a sale, lease, or
other disposition of the Pledged Collateral or any other intended action by the
Agent or any Bank, if given ten (10) days prior to such proposed action, shall
constitute commercially reasonable and fair notice thereof to the Loan Parties.

 

95

--------------------------------------------------------------------------------


 

10.          THE AGENT

 

10.1                        Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints PNC Bank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Section 10
are solely for the benefit of the Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

10.2                        Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.3                        Exculpatory Provisions.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, the Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (a) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the

 

96

--------------------------------------------------------------------------------


 

Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 11.1 [Modifications, Amendments or Waivers] and Section 9.2
[Consequences of Event of Default]) or (b) in the absence of its own gross
negligence or willful misconduct, as determined in a final, unappealable
judgment of a court of competent jurisdiction.  The Agent shall be deemed not to
have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Agent by the Borrower or a Lender.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (E) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

10.4                        Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan.  The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

10.5                        Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent.  The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Section 10.5
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

97

--------------------------------------------------------------------------------


 

10.6                        Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders, and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within ninety (90) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
reputable bank or financial institution as a successor Agent; provided that if
the Agent shall notify the Borrower and the Lenders that no Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of
itself and the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (ii) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section 10.6.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Section 10, Section 2.10.8
[Indemnity], Section 5.6.3 [Indemnification by the Borrower], and Section 11.3
[Reimbursement and Indemnification of Lenders by the Borrower; Taxes] shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 

If PNC Bank resigns as Agent under this Section 10.6, PNC Bank shall also resign
as the issuer of Letters of Credit and the Swing Loan Lender.  Upon the
appointment of a successor Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of PNC Bank as the retiring and
Agent and PNC Bank shall be discharged from all of its respective duties and
obligations as the issuer of Letters of Credit and the Swing Loan Lender and
Agent under the Loan Documents, and (ii) issue letters of credit in substitution
for the Letters of Credit issued by PNC Bank, as the Agent, if any, outstanding
at the time of such succession or make other arrangement satisfactory to PNC
Bank to effectively assume the obligations of PNC Bank with respect to such
Letters of Credit.

 

10.7                        Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and

 

98

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.8                        Reimbursement and Indemnification of Agent by the
Borrower.

 

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (i) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including reasonable fees and
expenses of counsel (including, without duplication of legal work of outside
counsel, the allocated costs of staff counsel), appraisers and environmental
consultants, incurred by the Agent (a) in connection with the development,
negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(b) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (c) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, (d) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (e) in connection
with any Environmental Complaint threatened or asserted against the Agent or the
Lenders in any way relating to or arising out of this Agreement or any other
Loan Documents (including, without limitation, the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection
or bankruptcy proceedings or in any workout or restructuring) and (ii) all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent, in its capacity as such,
in any way relating to or arising out of (A) this Agreement or any other Loan
Documents or any action taken or omitted by the Agent hereunder or thereunder
and (B) any Environmental Complaint in any way relating to or arising out of
this Agreement or any other Loan Documents or any action taken or omitted by the
Agent hereunder or thereunder, provided that the Borrower shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements if the same results
from the Agent’s bad faith, gross negligence or willful misconduct, as
determined in a final, unappealable judgment of a court of competent
jurisdiction, or if the Borrower was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that the Borrower shall remain liable to the extent such failure to give notice
does not result in a loss to the Borrower), or if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld.  In addition, the Borrower
agrees to reimburse and pay all reasonable out-of-pocket expenses of the Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties. The

 

99

--------------------------------------------------------------------------------

 


 

Borrower shall pay to the Agent the Agent’s annual charge for electronic
distribution services, as and when billed.

 

10.9                        Exculpatory Provisions; Limitation of Liability.

 

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (i) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own bad
faith, gross negligence or willful misconduct, as determined in a final,
unappealable judgment of a court of competent jurisdiction; (ii) be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or the due execution of this Agreement or any other Loan
Documents or for any recital, representation, warranty, document, certificate,
report or statement herein or made or furnished under or in connection with this
Agreement or any other Loan Documents, or (iii) be under any obligation to any
of the Lenders to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions hereof or thereof on the part of the
Loan Parties, or the financial condition of the Loan Parties, or the existence
or possible existence of any Event of Default or Potential Default.  No claim
may be made by any of the Loan Parties, any Lender, the Agent or any of their
respective Subsidiaries against the Agent, any Lender or any of their respective
directors, officers, employees, agents, attorneys or Affiliates, or any of them,
for any special, indirect or consequential damages or, to the fullest extent
permitted by Law, for any punitive damages in respect of any claim or cause of
action (whether based on contract, tort, statutory liability, or any other
ground) based on, arising out of or related to any Loan Document or the
transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and each of the Loan Parties, (for itself and on
behalf of each of its Subsidiaries), the Agent and each Lender hereby waive,
releases and agree never to sue upon any claim for any such damages, whether
such claim now exists or hereafter arises and whether or not it is now known or
suspected to exist in its favor.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent hereunder or given to the Agent for the account of or with copies for
the Lenders, the Agent and each of its directors, officers, employees, agents,
attorneys or Affiliates shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties which may come into the possession of the Agent or any of its
directors, officers, employees, agents, attorneys or Affiliates.

 

10.10                 Reimbursement and Indemnification of Agent by Lenders.

 

Each Lender agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated reasonable costs of staff counsel), and costs of
appraisers and environmental consultants, of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent, in its capacity as
such, in any way relating

 

100

--------------------------------------------------------------------------------


 

to or arising out of this Agreement or any other Loan Documents or any action
taken or omitted by the Agent hereunder or thereunder, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(i) if the same results from the Agent’s gross negligence or willful misconduct,
as determined in a final, unappealable judgment of a court of competent
jurisdiction or (ii) if such Lender was not given notice of the subject claim
and the opportunity to participate in the defense thereof, at its expense
(except that such Lender shall remain liable to the extent such failure to give
notice does not result in a loss to the Lender), or (iii) if the same results
from a compromise and settlement agreement entered into without the consent of
such Lender, which shall not be unreasonably withheld.  In addition, each Lender
agrees promptly upon demand to reimburse the Agent (to the extent not reimbursed
by the Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent’s periodic audit of the Loan Parties’
books, records and business properties.

 

10.11                 Equalization of Lenders.

 

The Lenders and the holders of any participations in any Commitments or Loans or
other rights or obligations of a Lender hereunder agree among themselves that,
with respect to all amounts received by any Lender or any such holder for
application on any Obligation hereunder or under any such participation, whether
received by voluntary payment, by realization upon security, by the exercise of
the right of set-off or banker’s lien, by counterclaim or by any other non-pro
rata source, equitable adjustment will be made in the manner stated in the
following sentence so that, in effect, all such excess amounts will be shared
ratably among the Lenders and such holders in proportion to their interests in
payments on the Loans, except as otherwise provided in Section 4.4.3 [Agent’s
and Lender’s Rights], Section 5.4.2 [Replacement of a Lender] or Section 5.5
[Additional Compensation in Certain Circumstances].  The Lenders or any such
holder receiving any such amount shall purchase for cash from each of the other
Lenders an interest in such Lender’s Loans in such amount as shall result in a
ratable participation by the Lenders and each such holder in the aggregate
unpaid amount of the Loans, provided that if all or any portion of such excess
amount is thereafter recovered from the Lender or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Lender or the holder
making such purchase. Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails at any time
to comply with the provisions of this Section 10.11 with respect to purchasing
participations from the other Lenders whereby such Lender’s share of any payment
received, whether by setoff or otherwise, is in excess of its Ratable Share of
such payments due and payable to all of the Lenders, when and to the full extent
required by the provisions of this Agreement, shall be deemed delinquent (a
“Delinquent Lender”) and shall be deemed a Delinquent Lender until such time as
each such delinquency and all of its obligations hereunder are satisfied. A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of or relating to outstanding Loans,
Letters of Credit, interest, fees or otherwise, to the remaining nondelinquent
Lenders for application to, and reduction of, their respective Ratable Share of
all outstanding Loans and other unpaid Obligations of any of the Loan Parties.
The Delinquent Lender hereby authorizes the

 

101

--------------------------------------------------------------------------------


 

Agent to distribute such payments to the nondelinquent Lenders in proportion to
their respective Ratable Share of all outstanding Loans and other unpaid
Obligations of any of the Loan Parties. A Delinquent Lender shall be deemed to
have satisfied in full a delinquency when and if, as a result of application of
the assigned payments to all outstanding Loans and other unpaid Obligations of
any of the Loan Parties to the nondelinquent Lenders, the Lenders’ respective
Ratable Share of all outstanding Loans and unpaid Obligations have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

 

10.12                 Agent’s Fee.

 

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of one or more letters (collectively the “Agent’s Letter”)
between the Borrower and the Agent, as amended from time to time.

 

10.13                 Availability of Funds.

 

The Agent may assume that each Lender has made or will make the proceeds of a
Revolving Credit Loan or Term Loan available to the Agent in immediately
available funds unless the Agent shall have been notified by such Lender on or
before the later of (i) the close of Business on the Business Day preceding the
Borrowing Date with respect to such Loan; or (ii) two (2) hours before the time
on which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.13 or using proceeds
deposited with the Agent by the Lenders and whether such funding occurs before
or after the time on which Lenders are required to deposit the proceeds of such
Loan with the Agent).  The Agent may, in reliance upon such assumption (but
shall not be required to), make available to the Borrower a corresponding amount
in the applicable currency.  If such corresponding amount is not in fact made
available to the Agent by such Lender in the applicable currency, the Agent
shall be entitled to recover such amount on demand from such Lender (or, if such
Lender fails to pay such amount forthwith upon such demand from the Borrower)
together with interest thereon, in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on the date the Agent recovers such amount, at a rate per annum equal to (a) the
Federal Funds Effective Rate during the first three (3) days after such interest
shall begin to accrue and (b) the applicable interest rate in respect of such
Loan after the end of such three-day period.

 

10.14                 Calculations.

 

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Lender whether in
respect of the Loans, fees or any other amounts due to the Lenders under this
Agreement.  In the event an error in computing any amount payable to any Lender
is made, the Agent, the Borrower and each affected Lender shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefore will be calculated at the Federal
Funds Effective Rate.

 

102

--------------------------------------------------------------------------------


 

10.15                 No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby:  (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.

 

10.16                 Certain Releases of Pledged Collateral.

 

It is expressly agreed by each Lender, that upon the written request of the
Borrower (accompanied by such certificates and other documentation as the Agent
may reasonably request) the Agent on behalf of the Lenders and without any
consent or action by any Lender, may, so long as no Event of Default exists
after giving effect thereto, release (i) any portion of the Pledged Collateral
and (ii) any Guarantor from its obligations under the Guaranty Agreement, in
either case in connection with any sale, transfer, lease, disposition, merger or
other transaction permitted by this Agreement; provided, however, that the
provisions set forth in this Section 10.16 apply only to releases of portions of
the Pledged Collateral or Guarantors where this Agreement does not otherwise
expressly provide for the consent or approval of all Lenders.  (By way of
example, the provisions of this Section 10.16 would not apply to any release of
all or substantially all of the Pledged Collateral, which release, in accordance
with Section 11.1.3 [Release of Collateral or Guarantor], would require the
consent of all of the Lenders).

 

10.17                 Additional Agents.

 

No Lender or Affiliate thereof identified as a “Lead Arranger”, “Book Runner”,
or “Co-Syndication Agent” on the facing page hereof, on the signature page
hereof or otherwise herein shall have any right, power, obligation, liability,
responsibility or duty of any kind hereunder or under any of the Loan Documents
(except those applicable to it as a “Lender”) or any fiduciary relationship with
any other Lender.

 

11.          MISCELLANEOUS

 

11.1                        Modifications, Amendments or Waivers.

 

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant

 

103

--------------------------------------------------------------------------------


 

written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder.  Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, no such agreement, waiver or
consent may be made which will:

 

11.1.1              Increase of Commitment; Extension of Expiration Date.

 

Without the written consent of the Required Lenders and the Lender affected
thereby increase the amount of the Revolving Credit Commitment or Term Loan
Commitment of such Bank hereunder or without the written consent of all Lenders
extend the Expiration Date; provided, however that the written consent of the
Required Lenders shall not be required for an increase in the aggregate
Revolving Credit Commitments requested by the Borrower in accordance with
Section 2.14 [Right to Increase Revolving Credit Commitments].

 

11.1.2              Extension of Payment; Reduction of Principal Interest or
Fees; Modification of Terms of Payment.

 

Without the written consent of all Lenders, whether or not any Loans are
outstanding, extend the time for payment of principal or interest of any Loan
(excluding the due date of any mandatory prepayment of a Loan or any mandatory
Commitment reduction in connection with such a mandatory prepayment hereunder
except for mandatory reductions of the Commitments on the Expiration Date), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, or any other fee payable to any Lender;

 

11.1.3              Release of Collateral or Guarantor.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
release all or substantially all of the Pledged Collateral, or release any
Guarantor from its Obligations under the Guaranty Agreement, except in
connection with a sale or dissolution of such Guarantor otherwise permitted
hereunder, or

 

11.1.4              Miscellaneous.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
amend Section 5.2 [Pro Rata Treatment of Lenders], Section 10.9 [Exculpatory
Provisions, Limitation of Liability] or Section 10.11 [Equalization of Lenders]
or this Section 11.1, alter any provision regarding the pro rata treatment of
the Lenders, change the definition of Required Lenders, or change any
requirement providing for the Lenders or the Required Lenders to authorize the
taking of any action hereunder; provided, further, that no agreement, waiver or
consent which would modify the interests, rights or obligations of the Agent in
its capacity as Agent or as the issuer of Letters of Credit shall be effective
without the written consent of the Agent, and provided, further that, if in
connection with any proposed waiver, amendment or modification referred to in
Section 11.1.1 through Section 11.1.4 above, the consent of the Required Lenders
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained (each a “Non-Consenting Lender”), then the

 

104

--------------------------------------------------------------------------------


 

Borrower shall have the right to replace any such Non-Consenting Lender with one
or more replacement Lenders pursuant to Section 5.4.2 [Replacement of a Lender].

 

11.2                        No Implied Waivers; Cumulative Remedies; Writing
Required.

 

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of the Agent or any
Lender of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

11.3                        Reimbursement and Indemnification of Lenders by the
Borrower; Taxes.

 

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Agent, as to which the Borrower’s Obligations are set
forth in Section 10.10 [Reimbursement and Indemnification of Agent by Lenders])
and to save such Lender harmless against (i) liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements (including fees and
expenses of counsel (including allocated costs of staff counsel) for each Lender
except with respect to (a) and (b) below), incurred by such Lender (a) in
connection with the administration and interpretation of this Agreement, and
other instruments and documents to be delivered hereunder, (b) relating to any
amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (e) in connection with any Environmental Complaint
threatened or asserted against the Lender in any way relating to or arising out
of this Agreement or any other Loan Documents (including, without limitation,
the protection, preservation, exercise or enforcement of any of the terms hereof
or of any rights hereunder or under any other Loan Document or in connection
with any foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of (y) this Agreement or any other Loan Documents or any action taken or
omitted by such Lender hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Documents or any action taken or omitted by such Lender hereunder or
thereunder, provided that the Borrower shall not be liable for any portion of
such liabilities,

 

105

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (A) if the same results from such Lender’s gross
negligence or willful misconduct, as determined in a final, unappealable
judgment of a court of competent jurisdiction, or (B) if the Borrower was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the
Borrower), or (C) if the same results from a compromise or settlement agreement
entered into without the consent of the Borrower, which shall not be
unreasonably withheld.  The Lenders will attempt to minimize the fees and
expenses of legal counsel for the Lenders which are subject to reimbursement by
the Borrower hereunder by considering the usage of one law firm to represent the
Lenders and the Agent if appropriate under the circumstances.  The Borrower
agrees unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Lender to be payable in connection with this Agreement or any other Loan
Document, and the Borrower agrees unconditionally to save the Agent and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.

 

11.4                        Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

11.5                        Funding by Branch, Subsidiary or Affiliate.

 

11.5.1              Notional Funding.

 

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.5 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change.  Notional
funding offices may be selected by each Lender without regard to such Lender’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

 

106

--------------------------------------------------------------------------------


 

11.5.2              Actual Funding.

 

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 11.5.2.  If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.5
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

 

11.6                        Notices; Effectiveness; Electronic Communication.

 

11.6.1              Notices Generally.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.6.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.6.2              Electronic Communications.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided that the
foregoing shall not apply to notices to any Lender if such Lender, has notified
the Agent that it is incapable of receiving notices by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as

 

107

--------------------------------------------------------------------------------


 

by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.

 

11.6.3              Change of Address, Etc.

 

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

11.7                        Severability.

 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

11.8                        Governing Law.

 

Each Letter of Credit and Section 2.10 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

 

11.9                        Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

11.10                 Duration; Survival.

 

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Lenders, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. 

 

108

--------------------------------------------------------------------------------


 

All covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], Section 8.2 [Negative Covenants] and Section 8.3
[Reporting Requirements] herein shall continue in full force and effect from and
after the date hereof so long as the Borrower may borrow or request Letters of
Credit hereunder and until termination of the Commitments and payment in full of
the Loans and expiration or termination of all Letters of Credit.  All covenants
and agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in Section 5 [Payments] and
Section 10.8 [Reimbursement and Indemnification of Agent by the Borrower],
Section 10.10 [Reimbursement and Indemnification of Agent by Lenders] and
Section 11.3 [Reimbursement and Indemnification of Lenders by the Borrower;
Taxes], shall survive payment in full of the Loans, expiration or termination of
the Letters of Credit and termination of the Commitments.

 

11.11                 Successors and Assigns.

 

11.11.1                                                       Successors and
Assigns Generally.

 

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.11.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 11.11.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11.6 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.11.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

11.11.2                                                       Assignments by
Lenders.

 

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                  in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

109

--------------------------------------------------------------------------------

 


 

(B)          in any case not described in clause (i)(A) of this Section 11.11.2,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $5,000,000.00, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)                  Proportionate Amounts.

 

Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned. Each partial assignment shall be
in such amounts so that after such assignment, with respect to each Lender and
its Affiliates taken as a group, such group’s Ratable Share of (a) the Revolving
Credit Loans, (b) the Revolving Credit Commitment, (c) the Term Loan and (d) the
Term Loan Commitment shall be in equal percentages when calculated against, in
respect of the Revolving Credit Loans and the Revolving Credit Commitment, the
aggregate of the Revolving Credit Commitments of the Lenders, and in respect of
the Term Loan and the Term Loan Commitment, the aggregate of the Term Loan
Commitments of the Lenders.

 

(iii)                 Required Consents.

 

Subject to the following sentence, no consent shall be required for any
assignment except for the consent of the Agent (which shall not be unreasonably
withheld or delayed). The consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall also be required for an assignment
unless (a) an Event of Default has occurred and is continuing at the time of
such assignment or (b) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(iv)                Assignment and Assumption Agreement.

 

The parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption Agreement, together with a processing and recordation
fee of $3,500.00, and the assignee, if it is not a Lender, shall deliver to the
Agent an administrative questionnaire provided by the Agent.

 

(v)                 No Assignment to Borrower.

 

No such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

(vi)                No Assignment to Natural Persons.

 

No such assignment shall be made to a natural person.

 

110

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4 
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.5 [Additional Compensation in Certain Circumstances],
Section 5.6 [Taxes] and Section 11.3 [Reimbursement and Indemnification of
Lender by the Borrower; Taxes] with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.11.2 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.11.4 [Participations].

 

11.11.3                  Register.

 

The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a record of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time.  Such register shall be conclusive, and the
Borrower, the Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

11.11.4                  Participations.

 

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to

 

111

--------------------------------------------------------------------------------


 

Section 11.1.1 [Increase of Commitment; Extension of Expiration Date], Section
11.1.2 [Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment], or Section 11.1.3 [Release of Collateral or
Guarantor].  Subject to Section 11.11.5 [Limitations upon Participant Rights
Successors and Assigns Generally], the Borrower agrees that each Participant
shall be entitled to the benefits of Section 4.4 [Euro-Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available], Section 5.5 [Additional
Compensation in Certain Circumstances] to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.11.2
[Assignments by Lenders], Section 5.6 [Taxes] and Section 11.3 [Reimbursement
and Indemnification of Lenders by the Borrower; Taxes].  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 9.2.3
[Setoff] as though it were a Lender; provided such Participant agrees to be
subject to Section 10.11 [Equalization of Lenders] as though it were a Lender.

 

11.11.5                  Limitations upon Participant Rights Successors and
Assigns Generally.

 

A Participant shall not be entitled to receive any greater payment under Section
5.5 [Additional Compensation in Certain Circumstances], Section 5.6 [Taxes] or
Section 11.3 [Reimbursement and Indemnification of Lender by the Borrower; Taxes
] than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.6 [Taxes] unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 10.11 [Equalization of
Lenders] as though it were a Lender.

 

11.11.6                  Certain Pledges; Successors and Assigns Generally.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

11.12      Confidentiality.

 

11.12.1                  General.

 

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby.  The Agent and the Lenders
shall be permitted to disclose such information worldwide (i) among the Lenders
and to any Affiliates and/or to outside legal counsel, accountants and other
professional advisors who need to know such information in connection with the
administration and

 

112

--------------------------------------------------------------------------------


 

enforcement of this Agreement, subject to agreement of such Persons to maintain
the confidentiality, (ii) to assignees and participants as contemplated by
Section 11.11 [Successors and Assigns], and prospective assignees and
participants, (iii) to the extent requested by any bank regulatory authority or,
with notice to the Borrower, as otherwise required by applicable Law or by any
subpoena or similar legal process, or in connection with any investigation or
proceeding arising out of the transactions contemplated by this Agreement (in
each case, to the extent the Agent or such Lender is legally permitted to notify
the Borrower by the governing law to which it is subject), (iv) if it becomes
publicly available other than as a result of a breach of this Agreement or
becomes available from a source not known to be subject to confidentiality
restrictions, or (v) if the Borrower shall have consented to such disclosure. 
Notwithstanding anything herein to the contrary, the information subject to this
Section 11.12.1 shall not include, and the Agent and each Lender may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.

 

11.12.2                  Sharing Information With Affiliates of the Lenders.

 

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 11.12.1
as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the Loans and other Obligations and the termination of the
Commitments.

 

11.13      Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

11.14      Agent’s or Lender’s Consent.

 

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such

 

113

--------------------------------------------------------------------------------


 

consent in its sole and absolute discretion and to condition its consent upon
the giving of additional collateral, the payment of money or any other matter.

 

11.15      Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

11.16      Consent To Forum; Waiver Of Jury Trial.

 

11.16.1                  Submission To Jurisdiction.

 

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

11.16.2                  Waiver Of Venue.

 

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.16.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

114

--------------------------------------------------------------------------------


 

PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.

 

11.16.3                  Service Of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16.4                  Waiver Of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17      USA Patriot Act. Certification from Lenders and Participants.

 

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations:  (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

11.18      Joinder of Guarantors.

 

Any Material Domestic Subsidiary of the Borrower which is required to join this
Agreement as a Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships
and Joint

 

115

--------------------------------------------------------------------------------


 

Ventures] shall execute and deliver to the Agent (i) a Guarantor Joinder in
substantially the form attached hereto as Exhibit 1.1(G) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; (ii) documents in the forms described in Section 7.1 [First Loans and
Letters of Credit] modified as appropriate to relate to such Material Domestic
Subsidiary, and (iii) documents necessary to grant and perfect Prior Security
Interests in all Pledged Collateral held by such Material Domestic Subsidiary. 
The Loan Parties shall deliver such Guarantor Joinder and related documents to
the Agent within five (5) Business Days after the date of the filing of such
Material Domestic Subsidiary’s articles of incorporation if the Material
Domestic Subsidiary is a corporation, the date of the filing of its certificate
of limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation.

 

11.19      Amendment and Restatement; No Novation; Reaffirmation.

 

This Agreement amends and restates in its entirety the Existing Credit
Agreement, and the Loan Parties confirm that:  (i) the Existing Credit
Agreement, the Guaranty Agreement, the Pledge Agreement, the Subsidiary Pledge
Agreement and the other Loan Documents and the collateral for the Obligations
thereunder at all times, since the date of the execution and delivery of such
documents, have remained in full force and effect and have continued to secure
such Obligations as amended, restated and increased hereunder, (ii) their
obligations under each and every Loan Document to which any Loan Party is a
party is hereby reaffirmed by such Loan Party; and (iii) all such collateral
shall continue to secure the Obligations hereunder. The Loans hereunder are both
an increase and a continuation of the Loans under the Existing Credit Agreement.
The Loan Parties, the Agent and the Lenders acknowledge and agree that the
amendment and restatement of the Existing Credit Agreement by this Agreement is
not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Existing Credit
Agreement and other Loan Documents thereunder or the collateral security
therefor, and this Agreement and the other Loan Documents are entitled to all
rights and benefits originally pertaining to the Existing Credit Agreement and
the other Loan Documents.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

COVANCE INC., a Delaware corporation

 

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

Senior Vice President

 

 

 

 

 

CJB INC., a Delaware corporation

 

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

President

 

 

 

 

 

COVANCE CENTRAL LABORATORY SERVICES INC., a Delaware corporation

 

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

Senior Vice President

 

 

 

 

 

COVANCE CENTRAL LABORATORY SERVICES LIMITED PARTNERSHIP, an Indiana limited
partnership

 

 

 

By:

Covance Central Laboratory Services Inc., a Delaware corporation, its General
Partner

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

COVANCE PRECLINICAL CORPORATION, a Washington Corporation

 

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

Senior Vice President

 

 

 

 

 

COVANCE LABORATORIES INC., a Delaware corporation

 

 

 

 

 

By:

/s/ William E. Klitgaard

 

 

Name:

William E. Klitgaard

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/ Edward M. Tessalone

 

 

Name:

Edward M. Tessalone

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------

 


 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

Name:

George Stoecklein

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A, as a Lender

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name:

Sherrese Clarke

 

 

Title:

Authorized Signatory

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ D. Scott Farquhar

 

 

Name:

D. Scott Farquhar

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/David J. Bardwil

 

 

Name:

David J. Bardwil

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Alan Croot

 

 

Name:

Alan A. Croot

 

 

Title:

Corporate Director

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ari Bruger

 

 

Name:

Ari Bruger

 

 

Title:

Vice President

 

 

By:

/s/ Rahul Parmar

 

 

Name:

Rahul Parmar

 

 

Title:

Associate

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eileen F. McEvoy

 

 

Name:

Eileen McEvoy

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Name:

Scott Santa Cruz

 

 

Title:

Director

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/ Barrett D. Bencivenga

 

 

Name:

Barrett D. Bencivenga

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert Moravec

 

 

Name:

Robert Moravec

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Tim Stephens

 

 

Name:

Tim Stephens

 

 

Title:

Deputy Head of Corporate Banking

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

PRICING GRID

 

Level

 

Leverage
Ratio

 

Commitment
Fee

 

Base Rate
Spread

 

Euro-Rate
Spread

 

Letter of
Credit
Fee

 

I

 

Less than or equal to 1.0 to 1.0

 

.30%

 

1.00%

 

2.00%

 

2.00%

 

II

 

Greater than 1.0 to 1.0 or less than or equal to 1.50 to 1.0

 

.35%

 

1.25%

 

2.25%

 

2.25%

 

III

 

Greater than 1.50 to 1.0 but less than or equal to 2.0 to 1.0

 

.40%

 

1.50%

 

2.50%

 

2.50%

 

IV

 

Greater than 2.0 to 1.0

 

.45%

 

1.75%

 

2.75%

 

2.75%

 

 

provided, however, that if for purposes of calculating the Leverage Ratio,
EBITDA is zero or negative, level IV shall apply.

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee:

 

(A)          The Applicable Margin, the Applicable Commitment Fee Rate, and the
Applicable Letter of Credit Fee shall be determined on the Closing Date based on
the Leverage Ratio computed on such date pursuant to that certificate delivered
pursuant to Section 7.1.11 [Compliance Certificate] hereof.

 

(B)           The Applicable Commitment Fee Rate and the Applicable Letter of
Credit Fee shall be recomputed as of the end of each fiscal quarter based on the
Leverage Ratio as of such quarter end.  The Applicable Margin shall be
recomputed as of the end of each fiscal quarter based on the Leverage Ratio as
of such quarter end.  Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate, or the Applicable Letter of Credit Fee computed
as of a quarter end shall be effective on the date on which the Compliance
Certificate and corresponding financial statements evidencing such computation
are due to be delivered under Section 8.3.3 [Certificate of the Borrower] (the
“Reset Date”); provided, however, that if the Borrower has failed to deliver, or
caused to be delivered, such Compliance Certificate and corresponding financial
statements on or before the date such delivery is due as required, as the case
may be, under Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2
[Annual Financial Statements] (the “Delivery Date”), then the Leverage Ratio
shall be deemed, solely for the purposes of determining the Applicable Margin,
the Applicable Commitment Fee Rate, and the Applicable Letter of Credit Fee, to
be greater than 2.0 to 1.0 from the Delivery Date until the Compliance
Certificate and financial statements due for the fiscal quarter subsequent to
the fiscal quarter for which delivery did not timely occur by the requisite
Delivery Date are timely delivered as required, as the case may be, under
Section 8.3.2 [Quarterly Financial Statements]

 

--------------------------------------------------------------------------------


 

or Section 8.3.3 [Annual Financial Statements], and provided further that any
such increase or decrease in the Applicable Margin with respect to the Euro-Rate
Spread applicable to an Optional Currency Borrowing Tranche shall go into effect
at the end of the then current Interest Period therefor.

 

--------------------------------------------------------------------------------